     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 1 of 73 Page ID #:1



     MARTIN D. HOLLY, ESQ. (SBN: 201421)
 1 ETHAN L. FLINDERS, ESQ. (SBN: 305347)
     RESNICK & LOUIS, P.C.
 2 515 South Flower Street, 18th Floor
     Los Angeles, CA 90071
 3 Telephone/Facsimile: (213) 419-5063
 4 Email: mholly@rlattorneys.com
     Email: eflinders@rlattorneys.com
 5
 6 Attorneys for Defendant TARGET CORPORATION
 7
 8
                            UNITED STATES DISTRICT COURT
 9
10
                          CENTRAL DISTRICT OF CALIFORNIA

11
     CALIFORNIA CAPITAL                         CASE NO. 2:21-cv-00482
12 INSURANCE COMPANY as
     subrogee of its insureds Michael           (State Case No. 20STCV08167)
13 Weiss and Lara Weiss,
14                 Plaintiff,                   NOTICE OF REMOVAL OF ACTION
15 vs.                                          UNDER 28 U.S.C. §1441(b)
16 GENERAL ELECTRIC COMPANY;
                                                (DIVERSITY); DECLARATION OF
                                                MARTIN D. HOLLY
17 JASCO PRODUCTS COMPANY
   LLC; and DOES l through 25,
18 inclusive
                                                Complaint Filed: May 7, 2020
19                      Defendants.
                                                Trial Date:         n/a
20
21
22
     TO THE CLERK OF THE ABOVE-ENTITLED COURT:
23
           PLEASE TAKE NOTICE that defendant TARGET CORPORATION
24
     (hereinafter “Target”) hereby removes to this Court the state court action described
25
     below.
26
           1.    On May 7, 2020, an action was commenced in the Superior Court of the
27
     State of California in and for the County of Los Angeles, entitled CALIFORNIA
28



                                                  1
                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (Diversity)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 2 of 73 Page ID #:2




 1 CAPITAL INSURANCE COMPANY as subrogee of its insureds Michael Weiss and
 2 Lara Weiss, Plaintiff vs. GENERAL ELECTRIC COMPANY; JASCO PRODUCTS
 3 COMPANY LLC; and DOES l through 25, inclusive, Defendants, as Case Number
 4 20STCV08167 (the “Action”). A true and correct copy of the Complaint is attached
 5 hereto as Exhibit “A.”
 6         2.    Target was first served a copy of the said Complaint on December 18,
 7 2020, when counsel for Plaintiff caused to be served, by a process server, a copy of the
 8 said complaint and summons on CT Corporation System Los Angeles, Agent
 9 Authorized to Accept Service of Process for Target Corporation. A true and correct
10 copy of the transmittal of summons and service of process transmittal is attached
11 hereto as Exhibit “B.”
12         3.    Target is informed and believes that Plaintiff was, at the time she filed the
13 Action and still is, a citizen of the State of California.
14         4.    The amount in controversy exceeds $75,000 based upon plaintiff's
15 representation in the Complaint that “the amount of the loss paid to date is
16 $370,942.93 as well as other sums according to proof,” and this number represents the
17 amount of money that it seeks to recover by way of this action. A true and correct
18 copy of the Complaint is attached hereto as Exhibit “A.”
19         5.    This removal is filed within thirty (30) days of service of Plaintiff’s
20 complaint.
21         6.    This action is a civil action of which this Court has original jurisdiction
22 under 28 U.S.C. §1332 and is one which may be removed to this Court by defendant
23 pursuant to the provisions of 28 U.S.C. §1441(a) in that it is a civil action between
24 citizens of different states and the matter in controversy exceeds the sum of $75,000,
25 exclusive of interest and costs.
26         7.    Target Corporation was, at the time of the filing of this action, and still is,
27 a citizen of the State of Minnesota, incorporated under the laws of the State of
28 Minnesota, with its principal place of business in the State of Minnesota. Both the



                                                  2
                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (Diversity)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 3 of 73 Page ID #:3




 1 California Secretary of State and Minnesota Secretary of State identify Target
 2 Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
 3 Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
 4 copies of search results for Target Corporation on those websites are attached hereto as
 5 Exhibit “D.”
 6         8.     Defendant General Electric Company is “a corporation organized and
 7 existing under the laws of the State of Massachusetts,” according to the Complaint. A
 8 true and correct copy of Defendant General Electric’s Business Entity Summary from
 9 the Massachusetts Secretary of State website is attached hereto as Exhibit “E.” It
10 establishes Defendant General Electric Company’s existence as a corporation
11 organized and existing under the laws of the State of Massachusetts.
12         9.     Defendant Jasco Products Company LLC is a “a corporation organized
13 and existing under the laws of the State of Oklahoma,” according to the Complaint. A
14 true and correct copy of Defendant Jasco Products Company LLC’s Entity Summary
15 Information from the Oklahoma Secretary of State website is attached hereto as
16 Exhibit “F.” It establishes Defendant Jasco Products Company LLC’s existence as a
17 corporation organized and existing under the laws of the State of Oklahoma.
18         10.    This Notice of Removal is filed with this Court within 30 days after
19 Target was served with the complaint on December 18, 2020. Therefore, this removal
20 is timely as required by 28 U.S.C. §1446(b) which specifically provides, “If the case
21 stated by the initial pleading is not removable, a notice of removal may be filed within
22 thirty days after receipt by the defendant, through service or otherwise, of a copy of an
23 amended pleading, motion, order or other paper from which it may first be ascertained
24 that the case is one which is or has become removable, except that a case may not be
25 removed on the basis of jurisdiction conferred by section 1332 of this title more than 1
26 year after commencement of the action.” 28 U.S.C.§ 1446 (b).
27 / / /
28 / / /



                                                  3
                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (Diversity)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 4 of 73 Page ID #:4




 1         11.   Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
 2 pleadings, and orders sent to and received by Target in the State Court action are
 3 attached hereto.
 4
 5 DATED: January 15, 2021                   Respectfully Submitted,

 6                                           RESNICK & LOUIS, P.C.
 7
 8
 9                                    By:    /s/ Martin D. Holly
10
                                             Martin D. Holly, Esq.
                                             Ethan L. Flinders, Esq.
11                                           Attorneys for Defendant
12                                           TARGET CORPORATION
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  4
                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) (Diversity)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 5 of 73 Page ID #:5




 1                       DECLARATION OF MARTIN D. HOLLY
 2         I, MARTIN D. HOLLY, declare as follows:
 3         1.    I am an attorney at law duly licensed to practice in the courts of the State
 4 of California and am a Partner in the firm of Resnick & Louis, P.C., attorneys of
 5 record for defendant TARGET CORPORATION (hereinafter “Target”). I have
 6 personal knowledge of the matters stated herein and, if called upon to testify as a
 7 witness, I could and would competently so testify.
 8 2.      On May 7, 2020, an action was commenced in the Superior Court of the State of
 9 California in and for the County of Los Angeles, entitled CALIFORNIA CAPITAL
10 INSURANCE COMPANY as subrogee of its insureds Michael Weiss and Lara Weiss,
11 Plaintiff vs. GENERAL ELECTRIC COMPANY; JASCO PRODUCTS COMPANY
12 LLC; and DOES l through 25, inclusive, Defendants, as Case Number 20STCV08167
13 (the “Action”). A true and correct copy of the Complaint is attached hereto as Exhibit
14 “A.”
15         3.    Target was first served a copy of the said Complaint on December 18,
16 2020, when counsel for Plaintiff caused to be served, by a process server, a copy of the
17 said complaint and summons on CT Corporation System Los Angeles, CA, Agent
18 Authorized to Accept Service of Process for Target Corporation. A true and correct
19 copy of the transmittal of summons and service of process transmittal is attached
20 hereto as Exhibit “B.”
21         4.    Target is informed and believes that Plaintiff was, at the time she filed the
22 Action and still is, a citizen of the State of California.
23         5.    The amount in controversy exceeds $75,000 based upon plaintiff's
24 representation in the Complaint that “the amount of the loss paid to date is
25 $370,942.93 as well as other sums according to proof,” and this number represents the
26 amount of money that it seeks to recover by way of this action. A true and correct
27 copy of the Complaint is attached hereto as Exhibit “A.”
28 / / /



                                                 1
                                 DECLARATION OF MARTIN D. HOLLY
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 6 of 73 Page ID #:6




 1         6.     This removal is filed within thirty (30) days of service of Plaintiff’s
 2 complaint.
 3         7.     This action is a civil action of which this Court has original jurisdiction
 4 under 28 U.S.C. §1332 and is one which may be removed to this Court by defendant
 5 pursuant to the provisions of 28 U.S.C. §1441(a) in that it is a civil action between
 6 citizens of different states and the matter in controversy exceeds the sum of $75,000,
 7 exclusive of interest and costs.
 8         8.     Target Corporation was, at the time of the filing of this action, and still is,
 9 a citizen of the State of Minnesota, incorporated under the laws of the State of
10 Minnesota, with its principal place of business in the State of Minnesota. Both the
11 California Secretary of State and Minnesota Secretary of State identify Target
12 Corporation as a Minnesota Corporation with its principle address at 1000 Nicollet
13 Mall, Minneapolis, Minnesota 55403 on their respective websites. True and correct
14 copies of search results for Target Corporation on those websites are attached hereto as
15 Exhibit “D.”
16         9.     Defendant General Electric Company is “a corporation organized and
17 existing under the laws of the State of Massachusetts,” according to the Complaint. A
18 true and correct copy of Defendant General Electric’s Business Entity Summary from
19 the Massachusetts Secretary of State website is attached hereto as Exhibit “E.” It
20 establishes Defendant General Electric Company’s existence as a corporation
21 organized and existing under the laws of the State of Massachusetts.
22         10.    Defendant Jasco Products Company LLC is a “a corporation organized
23 and existing under the laws of the State of Oklahoma,” according to the Complaint. A
24 true and correct copy of Defendant Jasco Products Company LLC’s Entity Summary
25 Information from the Oklahoma Secretary of State website is attached hereto as
26 Exhibit “F.” It establishes Defendant Jasco Products Company LLC’s existence as a
27 corporation organized and existing under the laws of the State of Oklahoma.
28 / / /



                                                  2
                                  DECLARATION OF MARTIN D. HOLLY
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 7 of 73 Page ID #:7




 1         11.    This Notice of Removal is filed with this Court within 30 days after
 2 Target was served with the complaint on December 18, 2020. Therefore, this removal
 3 is timely as required by 28 U.S.C. §1446(b) which specifically provides, “If the case
 4 stated by the initial pleading is not removable, a notice of removal may be filed within
 5 thirty days after receipt by the defendant, through service or otherwise, of a copy of an
 6 amended pleading, motion, order or other paper from which it may first be ascertained
 7 that the case is one which is or has become removable, except that a case may not be
 8 removed on the basis of jurisdiction conferred by section 1332 of this title more than 1
 9 year after commencement of the action.” 28 U.S.C.§ 1446 (b).
10         12.    Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
11 pleadings, and orders sent to and received by Target in the State Court action are
12 attached hereto.
13         13.    A true and correct copy of the Answer to Complaint and Request for Jury
14 Trial filed with the California Superior Court on January __, 2021 is attached hereto as
15 Exhibit “G.”
16         14.    On January 13, 2021, I left a voicemail message for counsel for Defendant
17 Jasco Products Company LLC, Susan Luhring, and sent an email to counsel for
18 Defendant General Electric Company, Alla Policastro, indicating that Target was
19 recently served with the Complaint and that I intended to remove the matter to federal
20 court. I further asked for their consent. As of the execution of this declaration and
21 removal, no response has been received.
22         I declare under penalty of perjury under the laws of the State of California that
23 the foregoing is true and correct.
24         Executed this 15th day of January, 2021, at Los Angeles, California.
25
26                                            /s/ Martin D. Holly .
27                                          Martin D. Holly, Declarant
28



                                                3
                                 DECLARATION OF MARTIN D. HOLLY
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 8 of 73 Page ID #:8




         E X H I B I T “A”
       Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 9 of 73 Page ID #:9


                                                                    Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




  Date:                      Fri, Dec 18, 2020

 Server Name:                Douglas Forrest




  Entity Served              TARGET CORPORATION

' Agent Name                 C T CORPORATION SYSTEM

  Case Number                20STCV08167

  J urisdiction              CA




                                      1 1
                                                   4,
                                                         Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 10 of 73 Page ID #:10




                                              Electronically FILED by Superior Court of California, County of Los Angeles on 12/15/2020 01:11 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos, Deputy Clerk

                                                  NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                    STATE BAR NUMBER•                      Reserved for Clerks File Stamp

                                                  Sally Noma, Esq.                                                                              264774
                                                  NOMA LAW FIRM
                                                  505 14th Street Suite 900
                                                  Oakland, CA 94612

                                                  ATTORNEY FOR (Narn                  ' r.apital_Inswanre_ampany
                                                                     iajatiff CAlitaTILLa
                                                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                  COURTHOUSE ADDRESS:
                                                  Stanley Mosk Courthouse - 111 North Hill Street, Los Angeles, CA 90012                                                                      i
                                                  PLAINTIFF:
                                                  California Capital Insurance Company
                                                  DEFENDANT:           •
                                                  General Electric, et al.
                                                                                                                                                                            CASE NUMBER
                                                                                  AMENDMENT TO COMPLAINT                                                                                                       •
                                                                                   (Fictitious /Incorrect Name)                                                            20S1CV08167


                                                   L J FICTITIOUS NAME(No order required)
                                                        U pon the filing of the-complaint, the plaintiff, being ignorant of the true name of the defendant and having
                                                        designated the defendant in the complaint by.the fictitious name of:
                                                         FICTITIOUS NAME

                                                        DOE 1
                                                        and having discovered the true name of the defendant to be:
                                                         TRUE NAME

                                                         Target Corporation
                                                        amends the complaint by substituting.the true name for the fictitious name wherever it appears in the complaint.
                                                         DATE                       TYPE OR PRINT NAME                                         SIGNATURE.OF ATTORNEY
Electronically Received 12/15/2020 01:11 PM




                                                         12/15/2020                Sally Noma, Esq.



                                                        INCORRECT NAME (Order required)

                                                        The plaintiff, having designated a defendant in the complaint by..the.incorrect name of:
                                                         I NCORRECT NAME



                                                        and having discovered the true name of the defendant to be:
                                                         TRUE NAME.'



                                                        amends the complaint by substituting the true name for the incorrect name wherever it appears in the complaint.
                                                         DATE                       TYPE OR PRINT NAME '                                       SIGNATURE OF ATTORNEY




                                                                                                                                 ORDER
                                                  THE COURT ORDERS the amendment approved and filed.




                                                            Dated                                                                                                                  Judicial Officer



                                                                                                                   AMENDMENT TO COMPLAINT                                                         Code Civ. Proc., §5471.5,
                                                   LASC LACIV 105(Rev. 08/18)                                      (FiEtitious / Incorrect Name)                                                                   472,473,474
                                              .    For Optional Use
               Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 11 of 73 Page ID #:11
Elebtronicany FILED by Superior Court of California, County of Los Angeles on ostomo              Serri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk

                                                                                                                                                                     SUM-100
                                                  (AMENDED)SUMMONS                                                                      FOR COURT USE ONLY
                                                                                                                                    (SOLO PAPA USO DE LA CORTE)
                                                   (CITACION JUDICIAL)
              NOTICE TO DEFENDANT:
             (AVIS° AL DEMANDADO):
              GENERAL ELECTRIC COMPANY;JASCO PRODUCTS
              COMPANY LLC; and DOES 1 through 2.5pclusive
              YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO EL DEMANDANTE):
                CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee
                of its insureds Michael Weiss and Lara Weiss
                 NOTICE You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
                 below.
                    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fife a written response at this court and have a copy
                served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                 may be taken without further warning from the court.
                    There are othcr Icgal rcquircmcnts. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
               (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
                jAVISO! Lo han demandado. Si no responde dentro de 30 dias, /a cone puede decidir en su contra sin escuchar su version. Lea la informaciOn a
                continuacidn.
                    Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esla citacion y papeles legates para presentar una respuesta por escrito en esta
                code y hacer que se entrogue una copia al demandante. Una carla o una Hamada telefOnica no to protegen. Su respuesta por escrito liene que estar
                en formato legal correcto si desea que procesen su caso en la cone. Es posible que haya un formulario que usfed pueda usar pare su respuesta.
                Puede encontrar estos formularios de la code y mas inforrnaciOn en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
                biblioteca de /eyes de su condado o en la code que le quede mas cerca. Si no puede pager la cuota de presentaciOn, pida al secretaria de la code
                que le de un formulario de exencion de pago de cuotas. Si no presents su respuesta a tiempo, puede ponder el caso por incumplimiento y la corte le
                podra guitar su sue/do, dinero y bienes sin mas advertencia.
                   Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
                remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para oblener servicios legates gratuitos de un
                programa de servicios legates sin fines de lucro. Puede encontrar estosgrupos sin fines de lucro en el Sit10 web de California Legal Services,
               (www.lawhelpcalifornia.org), en el Centro de Ayuda de /as Cortes de California,(www.sucorte.ca.gov) oponiendose en contacto con la code o el
                colegio de abogados locales. AVISO:Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
                cualquier recuperaciOn de .510,000 6 mas de valor recibida mecliante un acuerdo o una concesiOn de arbitraie en un caso de derecho civil. Tiene que
                papar el gravamen de la code antes de que la code pueda desechar el caso.
               The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                                       I(NCImero de Caso):
                                                                  Court
              (El nombre y direcci6n de la cone es): Los Angeles Superior                                                                    20STCV08167
                312 North Spring Street, Los Angeles, CA 90012(Spring Street Courtholise)
               The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (El nombre, la direccion y el numero de telefono del abogado del demandante, o del demandante que no(lone abogado,
               es):                                                                                          (415)493-0755
               Sally Noma; NOMA LAW FIRM 505 14th Street Ste. 900 Oakland CA 94612
                                                                                                      Sherri R. Carter Executive Officer/Clerk of Court
               DATE:                                                                        Clerk, by                                                 , Deputy
              (Fecha) 0510712020                                                            (Secmtario)             D. R amos                          (Adjunto)
             (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
             (Para prueba de entrega de esta citation use el fonnulario Proof of Service of Summons,(POS-010)).
                                               NOTICE TO THE PERSON SERVED: You are served
                                               1       as an individual defendant.
                                                       as the person sued under the fictitious name.of(spec. ):


                                                             I
                                                                                                                                      v OV(A/10v1
                                                    3.           on behalf of (specify):

                                                         under:          CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                                         CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                                         CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                                         other (specify):
                                                                 by personal delivery on (date):
                                                                                                                                                                        Pare 1 of2
               Form Adopted for Mandatory Use
                 Judicial Council of California                                        SUMMONS                                                 Cede of Civil Procedure §5412.20. 460
                                                                                                                                                               W WW.COttrttni0.CA.gav
                 51114-100 [Rev. July 1, 2009)
            4
                Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 12 of 73 Page ID #:12
EleVonically FILED by Superio "..'ourt of California, County of Los Angeles on 05/07/2020 03:13 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk




                           1     Sally Noma(SBN 264774)
                                 NOMA LAW FIRM
                          2      505 14' Street Ste. 900
                                 Oakland CA 94612
                          3
                                 Telephone:(415)493-0755
                          4      Facsimile:(415)889-6990
                                 sallyamornalaw.corn
                          5
                                 Attorneys for Plaintiff California Capital Insurance Company
                          6      as subrogee of its insureds Michael Weiss and Lara Weiss
                          7

                          8
                                                                          SUPERIOR COURT OF CALIFORNIA
                          9
                                                                                  COUNTY OF LOS ANGELES
                         10

                         11
                                 CALIFORNIA CAPITAL INSURANCE                                           Case No.: 20STCV08167
                         12      COMPANY as subrogee of its insureds
                                 Michael Weiss and Lara Weiss,                                          FIRST AMENDED COMPLAINT FOR
                         13                                                                             DAMAGES(SUBROGATION)
                                                                   Plaintiff,
                         14
                                                                                                        JURY DEMAND
                                             VS.
                         15
                                 GENERAL ELECTRIC COMPANY;
                         16      JASCO PRODUCTS COMPANY LLC;
                                 and DOES 1 through 25, inclusive,
                         17
                                                                   Defendants.
                         18

                         19

                        20                  Plaintiff, CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee of its
                        21       insureds Michael Weiss and Lara Weiss, alleges as follows:
                        22                   1.         Plaintiff, CALIFORNIA CAPITAL INSURANCE COMPANY("CCIC") is an
                        23       insurance company, licensed to do business as an insurance carrier in the State of California.
                        24                  2.            MICHAEL WEISS and LARA WEISS are and at all times mentioned herein
                        25       were the owners of real property located at 30050 Trail Creek Dr., Agoura Hills, CA 91301
                        26 "SUBJECT PROPERTY").
                           (
                        27                  3.            At all times herein mentioned, CC1C insured MICHAEL WEISS and LARA
                        28       WEISS (hereinafter collectively referred to as "INSUREDS") under a homeowners' insurance
                                                                                       A MENDED COMPLAINT FOR DAMAGES
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 13 of 73 Page ID #:13




     1   policy which obligated CCIC to indemnify INSUREDS against losses or damages to their

     2   respective properties for losses caused by fire.

     3          4.       Defendant GENERAL ELECTRIC COMPANY is, and at all times herein

     4   mentioned was, a corporation organized and existing under the laws of the State of

     5   Massachusetts and doing business in California.

    6           5.      Defendant JASCO PRODUCTS COMPANY LLC is, and at all times herein

     7   mentioned was, a corporation organized and existing under the laws of the State of Oklahoma

     8   and doing business in California.

    9           6.      At all times herein mentioned, defendant GENERAL ELECTRIC COMPANY

    10   was in the business of constructing, designing, manufacturing, assembling, distributing and/or

    11   selling GE brand relocatable power taps("RPT")that caused damage to the property of the

    12   INSUREDS.

    13          7.      At all times herein mentioned, defendant JASCO COMPANY was in the business

    14   of constructing, designing, manufacturing, assembling, distributing and/or selling GE brand

    15   relocatable power taps("RPT")that caused damage to the property of the INSUREDS.

    16          8.      The true names and capacities of the defendants sued herein under Section 474 of

    17   the California Code of Civil Procedure as DOES 1 through 25 are unknown to CCIC, who

    18   therefore sues said defendants by such fictitious names, and will amend this complaint to show

    19   their true names and capacities when ascertained. CCIC is informed and believes, and thereon

    20   alleges, that each of said fictitiously named defendants is responsible in some manner for the acts

   21    and damages suffered by plaintiff as herein alleged.

    22          9.      At all times herein mentioned, each of the defendants was the agent and employee

   23    of each of the remaining defendants and, in doing the things hereinafter alleged, was acting

   24    within the course and scope ofsuch agency and employment.

   25           10.     On or about May 7, 2019, a GE-brand relocatable power tap ("RPT") located in

   26    the SUBJECT PROPERTY failed and caused a fire. Specifically, the product failed due to one or

    27   more design or manufacturing defects, including the failure of one or more metal oxide varistors.

    28

                                             A MENDED COMPLAINT FOR DAMAGES
                                                            2
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 14 of 73 Page ID #:14




     1     The resultant fire caused substantial damage to the SUBJECT PROPERTY as well as loss of use

     2     of the SUBJECT PROPERTY.

     3             1 1.   On behalf of the INSUREDS, CCIC has undertaken to repair the SUBJECT

     4     PROPERTY and has indemnified the INSUREDS for the damages and loss of use caused by the

     5     fire referred to above. To the extent of the payments made under the above-named insurance

     6     policy herein mentioned, CCIC is subrogated to the rights the INSUREDS to recover its

     7     expenditures from defendants. The amount of the loss paid to date is $370,942.93 as well as

     8     other sums according to proof. Pursuant to Civil Code Section 3287, et seq., CCIC is entitled to

     9     interest at the rate often percent(10%)per annum from the date of its payments to INSUREDS.

    10     Further payments on the WEISS claim will be made and this Complaint will be amended

    1 1,   according to proof.

    12                                       FIRST CAUSE OF ACTION

    13                     (Strict Liability-Products Liability — Against all Defendants)

    14             12.    CCIC incorporates each and every allegation contained in Paragraphs 1 through

    15     1 1, herein.

    16             13.    At all times herein mentioned, defendants, and each or them, knew and intended

    17     that the above referenced RPT used in the INSUREDS' residence would be purchased by

    18     members of the public and used by the purchasers without inspection for defects.

    19             14.    The RPT used in the SUBJECT PROPERTY was defective when it left

    20     defendants' control. At all times herein mentioned, the INSUREDS used the RPT in the manner

    21     intended by defendants or in a reasonably foreseeable manner.

    22             15.     The RPT used in the SUBJECT PROPERTY contained the same mechanism of

    23     failure and failed in substantially the same manner as a result of a design defect and/or a

   24      manufacturing defect.

    25             16.     The defect or defects in the RPT were substantial .causes of the fire that occurred

    26     at the SUBJECT PROPERTY. The fire resulted in substantial damage to the INSUREDS' real

    27     and personal property as well as loss of use to their property.

    28

                                               A MENDED COMPLAINT FOR DAMAGES
                                                            3
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 15 of 73 Page ID #:15




     Ii                                    SECOND CAUSE OF ACTION

     2                                 (Negligence — Against all Defendants)

     3            17.      CCIC incorporates each and every allegation contained in Paragraphs 1 through

     4    16, herein.

     5            18.      Defendants, and each of them, had a duty to use reasonable care in the

     6    construction, manufacture, design, distribution, sale and assembly of the RPT.

     7            19.      Defendants breached said duty by negligently constructing, manufacturing,

     8    designing, distributing, selling, and/or assembling the RPT.

     9           20.       As a proximate result of the defendants' negligence, the real and personal

    10    property ofthe INSUREDS were severely damaged as alleged above.

    11                                      THIRD CAUSE OF ACTION

    12                  (Negligent Failure to Recall or Retrofit Product — Against all Defendants)

    13           21.      CCIC hereby incorporates all of the allegations set forth in paragraphs 1 through

    14    20 above as though fully set forth herein.

    15           22.      Defendants, and each of them, knew or reasonably should have known that the

    16    RPT referred to in this complaint was defective and dangerous or was likely to be defective and

    17    dangerous when used in a reasonably foreseeable manner.

    18           23.      Plaintiff is informed and believes that Defendants became aware of this defect

    19    after the product was sold, but before the subject fires occurred.

    20           24.      Defendants failed to recall, retrofit, warn, or otherwise safeguard against the

    21    danger presented by the RPT referred to herein.

    22           25.      A reasonable manufacturer, distributor, or seller under the same or similar

    23    circumstances would have recalled, retrofitted, or warned of the danger associated with the RPT.

    24           26.      Defendants' negligent failure to recall, retrofit, warn or otherwise safeguard

    25    against the danger associated with the RPT was a substantial factor in causing the harm to the

    26    INSUREDS as alleged above.

    27

    28

                                               AMENDED COMPLAINT FOR DAMAGES
                                                            4
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 16 of 73 Page ID #:16




     1                                   FOURTH CAUSE OF ACTION

     2     (Breach of Implied Warranty Civil Code 1791.1, et sec. - Against Defendant JASCO

     3                          PRODUCTS COMPANY LLC and DOES 1- 10)

     4             27.   PLAINTIFF incorporates the allegations contained in Paragraphs 1 through 26,

     5   herein.

     6             28.   Defendants JASCO PRODUCTS COMPANY LLC and Does 1 through 10 are

     7   and at all times were in the business of selling and distributing RPTs including those used within

     8   the INSUREDS' home.

     9             29.   At all times relevant the RPTS sold by defendant JASCO PRODUCTS

    10   COMPANY LLC and Does 1 through 10 were not of the quality a buyer would expect nor were

    11   they fit for the ordinary purposes for which the product is used by the average consumer.

    12             30.   PLAINTIFF has taken reasonable steps to notify defendant JASCO PRODUCTS

    13   COMPANY LLC and Does 1 through 10 of the failure of the RPT.

    14             31.   As a proximate result of defendant JASCO PRODUCT'S COMPANY LLC and

    15   Does 1 through 10,PLAINTIFF has been damaged in the manner alleged above.

    16

    17   WHEREFORE,CCIC prays for judgment against defendants as follows:

    18             1.    For the compensatory damages in the amount of $370,942.93 and other sums

    19   according to proof;

    20             2.    For reasonable costs and attorneys' fees related to Plaintiffs Fourth Cause of

    21   Action against Defendant Jasco Products Company LLC and DOES 1-10 only;

    22             3.    For prejudgment interest at ten percent(10%)per annum from the date of each

    23   payment; and

    24             4.    For such other and further relief as the Court may deem just and proper.

    25

    26

    27

    98

                                           •   AMENDED COMPLAINT FOR DAMAGES
                                                          5
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 17 of 73 Page ID #:17




     1   DATE: May 7    , 2020            NOMA LAW FIRM

     2

     3
                                                  ma, tsq.
     4                                    Attorneys for Plaintiff, CALIFORNIA
                                          CAPITAL INSURANCE COMPANY
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                  A MENDED COMPLAINT FOR DAMAGES
                                          - 6
             Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 18 of 73 Page ID #:18
*Electronically FILED by Superior Court of California, County of Los Angeles on 02/27/2020 01:03 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk


                                                                                                                                                                   SUM-100
                                                       SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                                   (SOLO PARS LISO DE LA CORTE)
                                                (CITACION JUDICIAL)
           NOTICE TO DEFENDANT:
          (AVISO AL DEMANDADO):
           GENERAL ELECTRIC COMPANY;JASCO PRODUCTS
           COMPANY LLC; and DOES 1 through 25;
           YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO EL DEMANDANTE):
             CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee
             of its insureds Michael Weiss and Lara Weiss
              NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
              below.
                 You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
              case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
              Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
              the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
              may be taken without further warning from the court.
                 There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
              referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
              these nonprofit groups at the California Legal Services Web site (www.lawhetpcalifomia.ong), the California Courts Online Self-Help Center
             (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
              costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court wit dismiss the case.
             (AV1SOI Lo han demanded°. Si no responde dentro de 30 dies, la code puede deck/jr en su contra sin escuchar su versiOn. Lea la informacion a
              continuacidn.
                 Tiene 30 DiAS DE CALENDARIO despues de que Ic entreguen esta chador; y papeles legates pars presenter una respuesta pot escrito en esta
              corte y hacer que se entregue una copia al demandante. Una carte o una Hamada felefonica no to protegen. Su respuesta por escrito tiene que ester
             en formato legal correcto si desea que procesen su caso en la cone. Es posible que haya un formulario que usted pueda user pare su respuesta.
             Puede encontrar estos formulanos de la code y mas informaciOn en el Centro de Ayuda de las Codes de California (www.suc,orte.ca.gov), en la
              bibtiotece de /eyes de su condado o en la code que le quede mas cerca. Si no puede pagans cuota de presentacion, picla al secreted° de la code
             que le de un formulario de exencion de pago de cuolas. Si no presenta su respuesta a tiempo, puede perder el caso potincumplimiento y la code le
             podra guitar su suet/a, diner° y bienes sin max advertencia.
                Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. S/no conoce a un abogado, puede Hamar a un servicio de
             remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos pars oblener servicios legates gratuitos de un
             programa de servicios legates sin fines de lucro. Puede encontrar estosgrupos sin fines de lucro en el sitio web de California Legal Services,
             (w.vw.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California,(vAwr.sucorte.ca.gov) o poniendose en contacto con la code o el
              colegio de abogados locales. AVISO: Por fey, la corte tiene derecho a reclamar las cuotas y los costos exentos par irnponer un gravamen so/ire
              cualquier recuperation de $10,000 6 mas de valor recibida media nte un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
              pager el gravamen de la corte antes de que Is code puede desechar el caso.

             The name and address of the court is:                                                                   '
                                                                                                                     • CASE NUMBER:
                                                                                                                       plirmero del Case):
                                              Los Angeles Superior Court
            (El nombre y direccion de la cone es):
              I II North Hill Street Los Angeles CA 90012(Stanley Mosk)                                                I 2OST CV 1381 67
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
           (El nombre, la direccidn y el nOmero de telefono del abogado del demandante, o del demandante que no tiene abogado,
            es):
             Sally Noma; NOMA LAW FIRM 505 14th Street Ste. 900 Oakland CA 94612
                                                                                     Sherri R. Carter Executive Officer 1 Clerk of Court
            DATE:                                                                                                                   Deputy
                              02/2712020                                                Clerk, by               M. Bare!
           (Fecha)                                                                          (Secretario)                                                            (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                            NOTICE TO THE PERSON SERVED: You are served
                                            1. 1    as an individual defendant.
                                            2.      as the person sued under the fictitious name of (specify):



                                                  3,   1     on behalf of (specify):

                                                       under:-
                                                             I 1 CCP 416.10 (corporation)                                         CCP 416.60 (minor)
                                                                 CCP 416.20 (defunct corporation)                                 CCP 416.70 (conservatee)
                                                                       CCP 416.40 (association or partnership) I                  CCP 416.90 (authorized person)

                                                               I       other (specify):
                                                  4. I       by personal delivery on (date):
             Form Adopted for Mandatory Use
               Judicial Council of California                                       SUMMONS                                                  Code of Civil Procedure §§ 412.20. 465
                                                                                                                                                               www.eourtevfo.ce.gov
               Si1M-100 [Rev. July 1, 2009)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 19 of 73 Page ID #:19
                                                                           20STCV08167
                             Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Laura Seigle


Electronically FILED   Superior Court of California, County of Los Angeles on 02/27/2020 01:03 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Cler


                 1     Sally Noma(SBN 264774)
                       NOMA LAW FIRM
                2      505 14th Street Ste. 900
                       Oakland CA 94612
                3
                       Telephone:(415)493-0755
                4      Facsimile:(415)889-6990
                       sallyanomalaw.corn
                5
                       Attorneys for Plaintiff California Capital Insurance Company
                6      as subrogee of its insureds Michael Weiss and Lara Weiss
            " 7

                8
                                                               SUPERIOR COURT OF CALIFORNIA
                9
                                                                       COUNTY OF LOS ANGELES
               10

               11
                       CALIFORNIA CAPITAL INSURANCE                                           Case No.: 2CIST CV 081 67
               12      COMPANY as subrogee of its insureds
                       Michael Weiss and Lara Weiss,                                         COMPLAINT FOR DAMAGES
               13                                                                           (SUBROGATION)
                                                        Plaintiff,
               14
                                                                                              JURY DEMAND
                                  VS.
              15
                       GENERAL ELECTRIC COMPANY;
              16       JASCO PRODUCTS COMPANY LLC;
                       and DOES 1 through 25, inclusive,
               17
                                                        Defendants.
              18

              19

              20                 Plaintiff, CALIFORNIA CAPITAL INSURANCE COMPANY as subrogee of its
              21       insureds Michael Weiss and Lara Weiss, alleges as follows:
              22                  1.         Plaintiff, CALIFORNIA CAPITAL INSURANCE COMPANY("CCIC") is an
              23       insurance company, licensed to do business as an insurance carrier in the State of California.
              24                 2.            MICHAEL WEISS and LARA WEISS are and at all times mentioned herein
              25       were the owners of real property located at 30050 Trail Creek Dr., Agoura Hills, CA 91301
              26 ("SUBJECT PROPERTY").

              27
                                 3.            At all times herein mentioned, CCIC insured MICHAEL WEISS and LARA
              28       WEISS (hereinafter collectively referred to as "INSUREDS") under a homeowners' insurance
                                                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 20 of 73 Page ID #:20




     1   policy which obligated CCIC to indemnify INSUREDS against losses or damages to their

     2   respective properties for losses caused by fire.

     3          4.       Defendant GENERAL ELECTRIC COMPANY is, and at all times herein

     4   mentioned was, a corporation organized and existing under the laws of the State of

     5   Massachusetts and doing business in California.

     6          5.      Defendant JASCO PRODUCTS COMPANY LLC is, and at all times herein

     7   mentioned was, a corporation organized and existing under the laws of the State of Oklahoma

     8   and doing business in California.

     9          6.      At all times herein mentioned, defendant GENERAL ELECTRIC COMPANY

    10   was in the business of constructing, designing, manufacturing, assembling, distributing and/or

    11   selling GE brand relocatable power taps("RPT")that caused damage to the property of the

    12   INSUREDS.

    13          7.      At all times herein mentioned, defendant JASCO COMPANY was in the business

    14   of constructing, designing, manufacturing, assembling, distributing and/or selling GE brand

    15   relocatable power taps("RPT") that caused damage to the property of the INSUREDS.

    16          8.      The true names and capacities ofthe defendants sued herein under Section 474 of

    17   the California Code of Civil Procedure as DOES 1 through 25 are unknown to CCIC, who

    18   therefore sues said defendants by such fictitious names, and will amend this complaint to show

    19   their true names and capacities when ascertained. CCIC is informed and believes, and thereon

    20   alleges, that each of said fictitiously named defendants is responsible in some manner for the acts

    21   and damages suffered by plaintiff as herein alleged.

    22          9.      At all times herein mentioned, each of the defendants was the agent and employee

    23   of each of the remaining defendants and, in doing the things hereinafter alleged, was acting

    24   within the course and scope of such agency and employment.

    25          10.     On or about May 7, 2019, a GE-brand relocatable power tap("RPT") located in

    26   the SUBJECT PROPERTY failed and caused a fire. Specifically, the product failed due to one or

    27   more design or manufacturing defects, including the failure of one or more metal oxide varistors.

    28

                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 21 of 73 Page ID #:21




     1   The resultant fire caused substantial damage to the SUBJECT PROPERTY as well as loss of use

     2   of the SUBJECT PROPERTY.

     3           1 1.   On behalf of the INSUREDS,CCIC has undertaken to repair the SUBJECT

     4   PROPERTY and has indemnified the INSUREDS for the damages and loss of use caused by the

     5   fire referred to above. To the extent of the payments made under the above-named insurance

     6   policy herein mentioned, CCIC is subrogated to the rights the INSUREDS to recover its

     7   expenditures from defendants. The amount of the loss paid to date is $370,942.93 as well as

     8   other sums according to proof. Pursuant to Civil Code Section 3287, et seq., CCIC is entitled to

     9   interest at the rate of ten percent(10%)per annum from the date of its payments to INSUREDS.

    10   Further payments on the WEISS claim will be made and this Complaint will be amended

    11   according to proof.

    12                                     FIRST CAUSE OF ACTION

    13                   (Strict Liability-Products Liability — Against all Defendants)

    14           12.    CCIC incorporates each and every allegation contained in Paragraphs 1 through

    15   1 1, herein.

    16           13.    At all times herein mentioned, defendants, and each or them, knew and intended

    17   that the above referenced RPT used in the INSUREDS' residence would be purchased by

    18   members of the public and used by the purchasers without inspection for defects.

    19           14.    The RPT used in the SUBJECT PROPERTY was defective when it left

    20   defendants' control. At all times herein mentioned, the INSUREDS used the RPT in the manner

    21   intended by defendants or in a reasonably foreseeable manner.

    22           15.     The RPT used in the SUBJECT PROPERTY contained the same mechanism of

    23   failure and failed in substantially the same manner as a result of a design defect and/or a

    24   manufacturing defect.

    25           16.     The defect or defects in the RPT were substantial causes of the fire that occurred

    26   at the SUBJECT PROPERTY. The fire resulted in substantial damage to the INSUREDS' real

    27   and personal property as well as loss of use to their property.

    28

                                             COMPLAINT FOR DAMAGES
                                                          3
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 22 of 73 Page ID #:22




     1                                    SECOND CAUSE OF ACTION

    2                                 (Negligence — Against all Defendants)

    3            17.      CCIC incorporates each and every allegation contained in Paragraphs 1 through

    4    16, herein.

    5            18.      Defendants, and each ofthem, had a duty to use reasonable care in the

    6    construction, manufacture, design, distribution, sale and assembly of the RPT.

    7            19.      Defendants breached said duty by negligently constructing, manufacturing,

    8    designing, distributing, selling, and/or assembling the RPT.

    9           20.       As a proximate result of the defendants' negligence, the real and personal

    10   property of the INSUREDS were severely damaged as alleged above.

    11                                     THIRD CAUSE OF ACTION

    12                 (Negligent Failure to Recall or Retrofit Product — Against all Defendants)

    13          21.      CCIC hereby incorporates all of the allegations set forth in paragraphs 1 through

    14   20 above as though fully set forth herein.

    15          22.      Defendants, and each of them, knew or reasonably should have known that the

    16   RPT referred to in this complaint was defective and dangerous or was likely to be defective and

    17   dangerous when used in a reasonably foreseeable manner.

    18          23.      Plaintiff is informed and believes that Defendants became aware of this defect

    19   after the product was sold, but before the subject fires occurred.

   20           24.      Defendants failed to recall, retrofit, warn, or otherwise safeguard against the

   21    danger presented by the RPT referred to herein.

   22           25.      A reasonable manufacturer, distributor, or seller under the same or similar

   23    circumstances would have recalled, retrofitted, or warned of the danger associated with the RPT.

   24           26.      Defendants' negligent failure to recall, retrofit, warn or otherwise safeguard

   25    against the danger associated with the RPT was a substantial factor in causing the harm to the

   26    INSUREDS as alleged above.

   27

   28

                                              COMPLAINT KW DAMAGES
                                                           4
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 23 of 73 Page ID #:23




     1                                   FOURTH CAUSE OF ACTION

     2      (Breach of Implied Warranty Civil Code 1791.1, et sec. - Against Defendant JASCO

     3                          PRODUCTS COMPANY LLC and DOES 1- 10)

     4             27.   PLAINTIFF incorporates the allegations contained in Paragraphs 1 through 26,

     5   herein.

     6             28.   Defendants JASCO PRODUCTS COMPANY LLC and Does 1 through 10 are

     7   and at all times were in the business of selling and distributing RPTs including those used within

     8   the INSUREDS' home.

     9             29.   At all times relevant the RPTS sold by defendant JASCO PRODUCTS

    10   COMPANY LLC and Does 1 through 10.were not of the quality a buyer would expect nor were

    11   they fit for the ordinary purposes for which the product is used by the average consumer.

    12             30.   PLAINTIFF has taken reasonable steps to notify defendant JASCO PRODUCTS

    13   COMPANY LLC and Does 1 through 10 of the failure of the RPT.

    14             31.   As a proximate result of defendant JASCO PRODUCTS COMPANY LLC and

    15   Does 1 through 10,PLAINTIFF has been damaged in the manner alleged above.

    16

    17   WHEREFORE,CCIC prays for judgment against defendants as follows:

    18             1.    For the compensatory damages in the amount of $370,942.93 and other sums

    19   according to proof;

    20             2.    For reasonable costs and attorneys' fees pursuant to Civil Code Section 1794;

    21             3.    For prejudgment interest at ten percent(10%)per annum from the date of each

    22   payment; and

    23             4.    For such other and further relief as the Court may deem just and proper.

    24
         DATE: February        27 ,2020                NOMA LAW FIRM
    25

    26

    27                                                 SaI13 Nohia, Esq.
                                                       Attorneys for Plaintiff, CALIFORNIA
    28                                                 CAPITAL INSURANCE COMPANY

                                             COMPLAINT FOR DAMAGES
                                                         5
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 24 of 73 Page ID #:24




     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    ")8

                                  COMPLAINT FOR DAMAGES
                                         . 6
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 25 of 73 Page ID #:25




     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                     PROOF OF SERVICE
                                                       m
          Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 26 of 73 Page ID #:26
                                                                                     ..•-•                                                                                • v,
ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and address)20STCV08167
                                                                                                                              FOR COURT USE ONLY
Sally Noma SBN 264774
NOMA LAW FIRM
505 14th Street Suite 900
Oakland CA 94612
       TELEPHONE NO.: 415.493.0755                     FAX NO.(Orgiona/): 415.889.6990

  ATTORNEY FOR (Name): Plaintiff California Capital Insurance Company

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS:     111 North Hill Street
 M AILING ADDRESS:

crry AND ZIP CODE: Los Angeles CA 90012
    BRANCH NAME: Stanley Mosk Courthouse

CASE NAME:
 California Capital Insurance Company v. General Electric Company, et al.
          CIVIL CASE COVER SHEET'                                 Complex Case Designation                  CASE NUMBER:

I X       1 Unlimited                    Limited                1   1 Counter        Joinder                 2081- CV 081 67
          (Amount                      (Amount
                                                      Filed with first appearance by defendant JUDGE:
          demanded                     demanded is
                                                          (Cal. Rules of Court, rule 3.402)
          exceeds $25,000)             $25,000)           •                                     DEPT.:

                                        Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
      Auto Tort                                             Contract                                      Provisionally Complex Civil Litigation
    1       Auto (22)                                              Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist(46)                                 Rule.3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                     Other collections(09)                        Construction defect(10)
      Damage/Wrongful Death)Tort                                                                                Mass tort(40)
                                                                   Insurance coverage(18)
              Asbestos (04)
              Product liability(24)                         rRealiProperty
                                                                   Other contract(37)
                                                                                                                Securities litigation (28)
                                                                                                              Environmental/Toxic tort(30)
              Medical malpractice (45)                                                                        Insurance coverage claims arising from the
                                                                   Eminent domain/Inverse
                                                                                                              above listed provisionally complex case
           Other PI/PDNVD (23)                                     condemnation (14)
                                                                                                              types(41)
      Non-PI/PD/WO (Other) Tort                                    Wrongful eviction (33)                Enforcement of Judgment
              Business tort/unfair business practice (07)       1 Other real property (26)               F-1 Enforcement of judgment(20)
              Civil rights (08)                             Unlawful Detainer
                                                                                                         Miscellaneous Civil Complaint
              Defamation (13)                                      Commercial(31)
                                                                                                                RICO (27)
              Fraud (16)                                    1      Residential(32)
                                                                                                                Other complaint (not specified above)(42)
              Intellectual property (19)                    1     Drugs (38)
                                                                                                          Miscellaneous Civil Petition
              Professional negligence (25)                  Judicial Review
                                                                                                         I—I Partnership and corporate governance (21)
           Other non-PI/PD/WD tort(35)                             Asset forfeiture (05)
      Employment                                                   Petition re: arbitration award (11)          Other petition (not specified above)(43)
              Wrongful termination (36)                            Writ of mandate(02)

      1     1 Other employment(15)                                 Other judicial review (39)

2. This case          is       x is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
    a. -
       1   1 Large number of separately represented parties       d. 1       Large number of witnesses
    b. 1     Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
    c.     1 Substantial amount of documentary evidence                     court
                                                                  f.        Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply):a. x monetary b.                nonmonetary; declaratory or injunctive relief c.          punitive
4. Number of causes of action (specify):
5. This case I      1 is       x is not     a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You njdi u e frm CM-015.)
Date: February 27, 2020
                                                                                                A '
Sally Noma, Esq.
                             TYPE OR PRINT NAME)
                                                                                                              Di G 1JATURE OF PARTY OR ATTORNEY FOR PARTY)


 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Page 1 of 2
Form Adopted for Mandatory Use                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403. 3.240:
Judicial Council of California                                  CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration, std. 3.10
      Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 27 of 73 Page ID #:27
                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must.be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract
                                                Con                                                Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of C Contract/Warranty
                                                                     t tNVa rranty (06)            Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                         Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                         Contract (not Unlawful detainer             Construction Defect(10)
       case involves an uninsured                                  or wrongful eviction)                 Claims Involving Mass Tort(40)
        motorist claim subject to                       Contract/Warranty Breach—Seller                  Securities Litigation (28)
       arbitration, check this item                          Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
       instead of Auto)                                 Negligent Breach of Contract/                    Insurance Coverage Claims
 Other PI/PD/WD (Personal InjurY/                            Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                      case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos(04)                                       book accounts)(09)                            Enforcement of Judgment(20)
        Asbestos Property Damage                        Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
        Asbestos Personal Injury/                       Other Promissory Note/Collections                       County)
              Wrongful Death                                 Case                                     Confession of Judgment(non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                  domestic relations)
         toxic/environmental)(24)                       complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
          Medical Malpractice—                          Other Coverage                                    (not unpaid taxes)
               Physicians & Surgeons                Other Contract
                                                                t t(37)                                Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                  Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                         Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                                Case
          Premises Liability (e.g., slip            Eminent Domain/Inverse                         Miscellaneous Civil Complaint
               and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                             Other Complaint (not specified
               (e.g., assault, vandalism)           Other Real Property (e.g., quiet title)(26)
                                                                                                            above)(42)
          Intentional Infliction of                     Writ of Possession of Real Property                 Declaratory Relief Only
               Emotional Distress                       Mortgage Foreclosure                                Injunctive Relief Only (non-
          Negligent Infliction of                       Quiet Title                                              harassment)
                Emotional Distress                      Other Real Property (not eminent                    Mechanics Lien
          Other PUPDNVD                                 domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PUPDAND (Other)Tort                                foreclosure)                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detaner i                                          Other Civil Complaint
         Practice (07)                              Commercial(31)                                               (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Residential (32)                               Miscellaneous Civil Petition
           false arrest)(not civil                  Drugs(38)(if the case involves illegal             Partnership and Corporate
           harassment)(08)                          drug's, check this item; otherwise,                    Governance(21)
     Defamation (e.g., slander, libel)              report as Commercial or Residential)               Other Petition (not specified
          (13)                                  Judicial Review                                            above)(43)
     Fraud (16)                                     Asset Forfeiture (05)
                                                                                                           Civil Harassment
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)
                                                                                                           Workplace Violence
     Professional Negligence (25)                   Writ of Mandate (02)
                                                                                                           Elder/Dependent Adult
         Legal Malpractice                              Writ—Administrative Mandamus                            Abuse
         Other Professional Malpractice                 Writ—Mandamus on Limited Court                     Election Contest
             (not medical or legal)                         Case Matter                                    Petition for Name Change
     Other Non-PI/PD/WD Tort(35)                        Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                                 Review                                              Claim
      Wrongful Termination (36)                    Other Judicial Review (39)
                                                                                                           Other Civil Petition
      Other Employment(15)                              Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010(Rev. July 1,20071                                                                                                                   Page 2 of 2
                                                        CIVIL CASE COVER SHEET
          Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 28 of 73 Page ID #:28


 SHORT TITLE:                                                                                          CASE NUMBER
                 California Capital Insurance Company v. General Electric et at.



                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               'This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010),find the exact case type in
                 -   Column A that corresponds to the case type indicated in.the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                     chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive filing in central district.                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                10. Location of Labor Commissioner Office.
                                                                                     11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                          B                                                        C
                      Civil Case Cover Sheet                                         Type of Action                                       Applicable Reasons -
                            Category No.                                            (Check only one)                                       See Step 3 Above •

                             Auto (22)              0 A7100 Motor Vehicle - Personal Injury/Property DamageANrongful Death                1,4, 11

                      Uninsured Motorist(46)        0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist           1,4, 11


                                                    0 A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos(04)
                                                    0 A7221 Asbestos - Personal Injury/Wrongful Death                                     1, 11

                       Product Liability(24)        0 A7260 Product Liability(not asbestos or toxic/environmental)                        1, 4, 11

                                                    ID A7210 Medical Malpractice - Physicians & Surgeons                                  1,4, 11
                     Medical Malpractice(45)
          "
          En                                        0 A7240 Other Professional Health Care Malpractice                                    1,
          2
     1)
                                                    0 A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                          1, 4, 11
   0_                    Other Personal
    s—
                         Injury Property            0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
    cv                                                                                                                                    1,4, 11
   —C
                        Damage Wrongful                     assault, vandalism, etc.)
   0                                                                                                                                      1, 4, 11
                           Death (23)               0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                          1,4, 11
                                                    0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                  CIVIL CASE COVER SHEET ADDENDUM -                                                   Local Rule 2.3

   For Mandatory Use
                                                     AND STATEMENT OF LOCATION                                                            Page 1 of 4
               Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 29 of 73 Page ID #:29


SHORT TITLE:                                                                                            CASE NUMBER
                        California Capital Insurance Company v. General Electric et al.


                                       A                                                        B                                           C Applicable
                            Civil Case Cover Sheet                                       Type of Action          -                       Reasons - See Step 3
                                  Category No.                                          (Check only one)                                       Above
                                                                                                                               _

                               Business Tort(07)         0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)           1, 2,3

                                Civil Rights (08)        0 A6005 Civil Rights/Discrimination                                            1, 2,3

                                Defamation (13)          0 A6010 Defamation (slander/libel)                                             1, 2,3

                                   Fraud (16)            0 A6013 Fraud (no contract)                                                    1, 2, 3

                                                         0 A6017 Legal Malpractice                                                       1, 2,3
                         Professional-Negligence (25)
                                                         0 A6050 Other Professional Malpractice (not medical or legal)                  1, 2,3

                                   Other(35)             0 A6025 Other Non-Personal Injury/Property Damage tort                         1, 2; 3


   •
   e.                      Wrongful Termination (36)     0 A6037 Wrongful Termination                                                   1, 2,3

                                                         0 A6024 Other Employment Complaint Case                                        1, 2,3
                            Other Employment(15)
                                                         0 A6109 Labor Commissioner Appeals                                             10

                                                         0 A6004 .Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                        2, 5
                                                                  eviction)
                          Breach of Contract/ Warranty                                                                                  2, 5
                                     (06)                0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                               (not insurance)                                                                                          1, 2,5
                                                         0 A6019 Negligent Breach of ContracVVVarranty(no fraud)
                                                                                                                                        1, 2,5
                                                         0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)


     co                                                  CI A6002 Collections Case-Seller Plaintiff                                     5, 6, 11
                                Collections(09)
    0
                                                         0 A6012 Other Promissory Note/Collections Case                                 5, 11
                                                         CI   A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt           5, 6, 11
                                                                    Purchased on or after January 1, 2014)

                           Insurance Coverage(18)        0 A6015 Insurance Coverage(not complex)                                        1, 2, 5,8

                                                         CI A6009 Contractual Fraud                                                     1, 2,3, 5
                            . Other Contract(37)         0 A6031 Tortious Interference                                                  1, 2, 3, 5
                                                         0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)          1, 2, 3, 8,9

                           Eminent Domain/Inverse
                                                         0 A7300 Eminent Domain/Condemnation               Number of parcels            2,6
                             Condemnation (14)

                             Wrongful Eviction (33)      0 A6023 Wrongful Eviction Case                                                 2,6

                                                         0 A6018 Mortgage Foreclosure                                                   2,6
                           Other Real Property(26)       0 A6032 Quiet Title                                                            2,6
                                                       0 A6060 Other Real Property(not eminent domain,landlord/tenant, foreclosure)     2,6
                                                                                                                  ._
                                                                                                       _ ...-_.
                         U nla-Mul Detaiher-Commercial
                                                       0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)             6, 11
                                      (31)
    Unlawful Detainer




                         Unlawful Detainer-Residential
                                                         0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)          6, 11
                                    (32)
                              Unlawful Detainer-
                                                         0 A6020F Unlawful Detainer-Post-Foreclosure                                    2, 6, 11
                             Post-Foreclosure(34)

                         Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs .                                              2, 6, 11



                                                         CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                            AND STATEMENT OF LOCATION                                                   Page 2 of 4
 For Mandatory Use
                                 Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 30 of 73 Page ID #:30


SHORT TITLE:                                    California Capital Insurance Company v. General Electric et al.                  CASE NUMBER




                                                                A                                                       .B                                   • C Applicable
                                                    Civil Case Cover Sheet                                        Type of Action                           Reasons - See Step 3
                                                          Category No.                                           (Check only one)                                Above

                                                      Asset Forfeiture (05)       0 A6108 Asset Forfeiture Case                                            2, 3,6

                                                                                                                                                                            _
                                                   Petition re Arbitration (11)   0 A6115 Petition to Compel/Confirm/Vacate Arbitration                    2, 5
             Judicial Review




                                                                                  0 A6151 Writ - Administrative Mandamus                                   2, 8
                                                      Writ of Mandate (02)        0 A6152 Writ - Mandamus on Limited Court Case Matter                     2.
                                                                                  0 A6153 Writ - Other Limited Court Case Review                           2

                                                   Other Judicial Review(39)      0 A6150 Other Writ /Judicial Review                                      2, 8

                                                 Antitrust/Trade Regulation (03). 0 A6003 Antitrust/Trade Regulation                                       1, 2,8
             Provisionally Complex Litigation




                                                   Construction Defect(10)        0 A6007 Construction Defect                                              1, 2,3

                                                  Claims Involving Mass Tort
                                                                                  0 A6006 Claims Involving Mass Tort                                       1, 2,8
                                                            (40)

                                                    Securities Litigation (28)    0 A6035• Securities Litigation Case                                      1, 2,8

                                                          Toxic Tort
                                                                                  0 A6036 Toxic Tort/Environmental                                         1, 2, 3,8
                                                      Environmental(30)

                                                  Insurance Coverage Claims
                                                                                  0 A6014 Insurance Coverage/Subrogation(complex case only)                1, 2,5,8
                                                    from Complex Case (41)

                                                                                  0 A6141 Sister State Judgment                                      ,     2, 5, 11
                                                                                   13 A6160 Abstract of Judgment                                           2,6

                                                         Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                   2, 9
                                                       of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)                   2, 8
                                                                                  0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax         2, 8
                                                                                  0 A6112 Other Enforcement of Judgment Case                               2, 8,9

                                                           RICO(27)               0 A6033 Racketeering (RICO)Case                                          1, 2,8
   Miscellaneous




                                                                                  0 A6030 Declaratory Relief Only                                          1, 2,8

                                                      Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)                 2, 8
                                                  (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)           1, 2,8
                                                                                  0 A6000 Other Civil Complaint(non-tort/non-complex)                      1, 2,8

                                                    Partnership Corporation
                                                                                  0 A6113 Partnership and Corporate Governance Case                        2,8
                                                       Governance(21)

                                                                                  13 A6121 Civil Harassment With Damages                                   2, 3,9
   Miscellaneous
   Civil Petitions




                                                                                  0 A6123 Workplace Harassment With Damages                                2, 3,9
                                                                                  0 A6124 Elder/Dependent Adult Abuse Case With Damages                    2, 3,9
                                                      Other Petitions (Not
                                                     Specified Above)(43)         0 A6190 Election Contest                                                 2
                                                                                  0 A6110 Petition for Change of Name/Change of Gender                     2, 7
                                                                                  0 A6170 Petition for Relief from Late Claim Law                          2, 3,8
                                                                                  0 A6100 Other Civil Petition                                             2, 9




                                                                                  CIVIL CASE COVER SHEET ADDENDUM                                        Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                     AND STATEMENT OF LOCATION                                             Page 3 of 4
 For Mandatory Use
       Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 31 of 73 Page ID #:31


 SHORT TITLE:   California Capital Insurance Company v. General Electric et al.       CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                       ADDRESS:
   REASON:                                                                               30050 Trail Creek Drive
    El 1. 0 2. 0 3. El 4.0 5. 0 6.0 7. 0 8. 0 9.        10. 0 11.



   CITY:                                      STATE:     ZIP CODE:


   Agoura Hills                               CA         91301

Step 5: Certification of Assignment: I certify that this case is properly filed in the Van Nuys Courthouse East         District of
           the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 2/20/2020
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                            CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                               AND STATEMENT OF LOCATION                                               Page 4 of 4.
  For Mandatory Use
                Case 2:21-cv-00482-MWF-PD
Electronically FILED by Superi
                                                                 Document 1 Filed 01/19/21 Page 32 of 73 Page ID #:32
                         ourt of California, County of Los Angeles on 03/24/2020 01:36 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Panganiban,Deputy Clerk




                                 Sally Noma(SBN 264774)
                                 NOMA LAW FIRM
                          2      505 14th Street Ste. 900
                                 Oakland CA 94612
                          3
                                 Office: 415.493.0755
                          4      Fax: 415.889.6990
                                 sally(a,nomalaw.com
                          5
                                 Atterneys for Plaintiff California Capital Insurance Company
                          6      as subrogee of its insureds Michael Weiss and Lara Weiss
                          7

                          8                                           SUPERIOR COURT OF CALIFORNIA

                          9                                                   COUNTY OF LOS ANGELES

                        10

                        11       CALIFORNIA CAPITAL INSURANCE                                     Case No.: 20STCV08167
                                 COMPANY as subrogee of its insureds
                        12       Michael Weiss and Lara Weiss,                                    PLAINTIFF'S NOTICE OF POSTING JURY
                                                                                                  FEES
                        13
                                                               Plaintiff,
                        14
                                           VS.
                        15
                                 GENERAL ELECTRIC COMPANY;
                        16       JASCO PRODUCTS COMPANY LLC;
                                 and DOES 1 through 25, inclusive,
                        17
                                                                Defendants.
                        18

                        19
                                          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                        20
                                          PLEASE TAKE NOTICE that Plaintiff California Capital Insurance Company
                        21

                        22       posts jury fees in the amount of $150.00.

                        23

                        24

                        25

                        26

                        27

                        28
                                                                             J URY FEE DEPOSIT(SUBROGATION)
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 33 of 73 Page ID #:33




     1
         Date: March 24, 2020               NO1VIA LAW FIRM
     2

     3

     4

     5                                      By:
                                            Sally Noma,Esq.
     6                                      Attorney for CALIFORNIA CAPITAL
                                            INSURANCE COMPANY
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                J URY FEE DEPOSIT(SUBROGATION)
                                              2
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 34 of 73 Page ID #:34


     SUPERIOR COURT OF CALIFORNIA,COUNTY OF LOS ANGELES
                          Civil Division
                       Central District, Stanley Mosk Courthouse, Department 1

  20STCV08167                                                                     December 8, 2020
  CALIFORNIA CAPITAL INSURANCE COMPANY AS                                                2:00 PM
  SUBROGEE OF ITS INSUREDS MICAHAEL WEISS AND
  LARA WEISS vs GENERAL ELECTRIC COMPANY,et al.


  Judge: Honorable Samantha Jessner                    CSR: None
  Judicial Assistant: L. Albino                        ERNI: None
  Courtroom Assistant: R.Innis                         Deputy Sheriff: None

  APPEARANCES:
  For Plaintiff(s): No Appearances
  For Defendant(s): No Appearances




  NATURE OF PROCEEDINGS: Court Order Re Reassignment Pursuant to a Recusal

  Good cause appearing and on order of the Court, the above matter is reassigned from Judge
  Edward B. Moreton in Department 27, to Judge Daniel M. Crowley in Department 28 at the
  Spring Street Court, for all further proceedings.

  If any appearing party has not yet exercised a peremptory challenge under 170.6 CCP,
  peremptory challenges by them to the newly assigned judge must be timely filed within the 15
  day period specified in Section 170.6 CCP, with extensions of time pursuant to CCP 1013 if
  service is by mail. Previously non-appearing parties, if any, have a 15-day statutory period from
  first appearance to file a peremptory challenge (68616(1) Govt. Code

  Final Status Conference set for 8/12/2021 in Department 27 is advanced and continued to
  8/12/2021 at 10:00 a.m. in Department 28 at the Spring Street Courthouse.

  Trial set for 8/26/2021 in Department 27 is advanced and continued to 8/26/2021 at 8:30 a.m. in
  Department 28 at the Spring Street Courthouse.

  Order to Show Cause Re Dismissal set for 2/23/2023 in Department 27 is advanced and
  continued to 2/23/2023 at 8:30 a.m. in Department 28 at the Spring Street Courthouse.

  Counsel for Plaintiff is ordered to give notice to all parties.

  Certificate of Mailing is attached.




                                              Minute Order                               Page 1 of 1
 Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 35 of 73 Page ID #:35


                                                                                     Reserved for Clerk's File Stamp
           SUPERIOR COURT OF CALIFORNIA
              COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                            FILED
Spring Street Courthouse                                                               eriar1.::dCitiii :cif.•61;ifCtflia,..
                                                                                    "'CdtiriWOf
                                                                                          • ...               •        ,
312 North Spring Street, Los Angeles, CA 90012
                                                                                         f2Yb8i2001.
PLAINTIFF/PETITIONER:                                                                                 - • .•         .
                                                                               if RCäro                            Odo ;51 tc.1.6r:
California Capital Insurance Company as Subrogee Of Its Insureds
Michael Weiss And Lara Weiss
DEFENDANT/RESPONDENT:
General Electric Company et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCV08167

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order(Court Order Re Reassignment
Pursuant to a Recusal) of 12/08/2020 upon each party or counsel named below by placing the document
for collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in
Los Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




   Sally Noma
   505 14th Street 900
   Oakland, CA 94612




                                                     Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 12/8/2020                                     By:   L. Albino
                                                           Deputy Clerk




                                      CERTIFICATE OF MAILING
 Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 36 of 73 Page ID #:36


                                                                                      Reserved for Clerk's File Stamp
           SUPERIOR COURT OF CALIFORNIA
                                                                     •
              .COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                                FILED
                                                                                     S up ar ipr C4.)u rt of Califor ni a
Spring Street Courthouse                                                               Colnly of Los Anwk35
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:     _    .                                                                                       ,t;nk a 5 co,,,,
                                                                                                        .:191 .!!_!0; c.,
                                                                            .'•1ei• ::: C.s):!•741.c.5;.7
California Capital Insurance Company as Subrogee Of Its insureds              S•e.               L. Castilk)jo             Lle ..,. 1.)
                                                                                                                                      .
Michael Weiss And Lara Weiss
DEFENDANT/RESPONDENT:
General Electric Company et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCV08167

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the PI General Order, Standing Order re PI
Procedures and Hearing Dates upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




    Sally Noma
    505 14th Street 900
    Oakland, CA 94612




                                                     Sherri R. Carter, Executive Officer /Clerk of Court

Dated: 03/10/2020                                     ByE   L. Castillejo
                                                            Deputy Clerk




                                      CERTIFICATE OF MAILING
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 37 of 73 Page ID #:37

                                                                                 • 2018-SJ-007-00


1

 2                                                                                               MLED
                                                                                      Superior Courtcf California
                                                                                        County of Los Angeles
 3

 4                    SUPERIOR COURT OF THE STATE OF CALIFORNIA                               APR 16 Mt
                                                                                 S herri      Ar ts,;_Ex i e Officor/Clork
5                             FOR THE COUNTY OF LOS ANGELES
                                                                                           ,Jteptia7-ilt) Chu)
                                                                                                             /(r;2—
6
   IN RE PERSONAL INJURY                        )CASE NO.: 20ST0V08167
'7
   COURT ("PI COURT") PROCEDURES,               )
8  CENTRAL   DISTRICT                           )STANDING ORDER RE: PERSONAL
  (EFFECTIVE APRIL 16, 2018)                    )INJURY PROCEDURES,CENTRAL
9                                               ) DISTRICT
10
11
12
13                    DEPARTMENT:            \ 2           3    417 5        7

14                          FINAL STATUS CONFERENCE("FSC"):
15
                         • DATE:              08/12/2021           AT 10:00 A.M.
16
                                              TRIAL:
17
18                       • DATE:              08/26/2021            AT 8:30 A.M.

19                   OSC RE DISMISSAL(CODE CIV. PROC.,§ 583.210):
20
                         • DATE:              02/23/2023            AT 8:30 A.M.
21
22         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

23         Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules

24   of Court ("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los

25   Angeles Superior Court("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES

26   THE AUGUST 10,2017 SEVENTH AMENDED GENERAL ORDER AND,GENERALLY,

27   ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION

28   PERSONAL INJURY ACTIONS FILED IN THE CENTRAL DISTRICT.


                                             Page 1 of 8

                    Standing Order Re Personal Injury Procedures, Central District
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 38 of 73 Page ID #:38

                                                                                        201e-5j-001-00




 1     1.    To ensure proper assignment to a PI Court, Plaintiff(s) must carefully fill out the Civil

 2    Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as:

 3          "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 4           Statement of Location (LACIV 109) as Motor Vehicle-Personal Injury/Property

 5           Damage/Wrongful Death; Personal Injury/Property Damage/Wrongful Death-

 6           Uninsured      Motorist;   Product       Liability   (other   than   asbestos    or

             toxic/environmental);. Medical Malpractice-Physicians & Surgeons; Other

 8           Professional Health Care Malpractice; Premises Liability; Intentional Bodily

 9           Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property

10           Damage/Wrongful Death. An action for intentional infliction of emotional
11           distress, defamation, civil rights/discrimination, or malpractice (other than
12           medical malpractice), is not included in this definition. An action for injury to

13          - real property is not included in this definition." (Local Rule 2.3(a)(1)(A).)

14           Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
15    plaintiff(s) check any of the following boxes in the Civil Case Cover Sheet Addendum:
16                       A7100 Motor Vehicle        Personal Injury/Property Damage/Wrongful Death
17                       A71 10 Personal Injury/Property Damage/Wrongful Death         Uninsured

18                       Motorist

19                       A7260 Product Liability (not asbestos or toxic/environmental)
20                       A7210 Medical Malpractice        Physicians & Surgeons
21                       A7240 Medical Malpractice Other Professional Health Care Malpractice
22                       A7250 Premises Liability (e.g., slip and fall)
23                       A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
24                       assault, vandalism etc.)
25                       A7220 Other Personal Injury/Property Damage/Wrongful Death
26           The Court will not assign cases to the PI Courts if plainti if(s) check any boxes elsewhere

27    in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).

28    /1/


                                                    Page 2 of8

                       Standing Order Re Personal Injury Procedures, Central District
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 39 of 73 Page ID #:39

                                                                                          2018-5J-007-0C




 1            The Court sets the above dates in this action in the PI Court circled above(Department

      2,3,4, 5,or 7)at the Spring Street Courthouse,312 North Spring Street, Los Angeles, CA 90012.

 3 (C.R.C. Rules 3.714(b)(3), 3.729.)
 4    FILING OF DOCUMENTS

 5    2.      Parties may file documents in person at the filing window on the first floor ofthe Stanley
 6    Mosk Courthouse (Ill N. Hill Street, Los Angeles, CA 90012) or by U.S. Mail or e-Delivery,
 7    which is available online at wwwlacourt.ore (link on homepage). Please note that filings are no

 8    longer accepted via facsimile and must be filed either in person, via U.S. mail or via e-Delivery.
 9    Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,

10    legally incompetent person, or person for whom a conservator has been appointed, requests to

11    waive court fees (FW-001) and requests for accommodations by persons with disabilities(MC-
12    410), may not be filed via e-Delivery.

13    SERVICE OF SUMMONS AND COMPLAINT

14    3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as

15    soon as possible but no later than three years from the date when the complaint is filed. -

16 (C.C.P. § 583.210, subd.(a).) On the OSC re Dismissal date noted above, the PI Court will
17    dismiss the action and/or all unserved parties unless the plaintiff(s) show cause why the action

18    or the unserved parties should not be dismissed.(C.C.P. §§ 583.250; 581, subd.(b)(4).)
19    4.     The Court sets the above trial and FSC dates on condition that plaintiff(s) effectuate
20    service on defendant(s) ofthe summons and complaint within six months offiling the complaint.

21    5.     The PI Court will dismiss the case without prejudice pursuant to C.C.P. § 581 when no
22    party appears for trial.

23    STIPULATIONS TO CONTINUE TRIAL

24    6.     Provided that all parties agree(and there is no violation of the "five-year rule," C.C.P.

25    § 583.310), the parties may advance or continue any trial date in the P1 Courts without showing

26    good cause or articulating any reason or justification for the change. To continue or advance a

27    trial date, the parties (or their counsel of record) should jointly execute and submit (at the filing
28    window on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery: fee


                                                  Page 3 of8

                        Standing Order Re Personal Injury Procedures, Central District
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 40 of 73 Page ID #:40

                                                                                         2018-SJ-007-00




 1    required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form

 2    LACIV CTRL-242, available on the court's website, Personal Injury Court link). The PI Courts
      schedule FSCs for 10:00 a.m., eight (8) court days before the trial date. Parties seeking to

 4    continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC
 5    date. Parties seeking to advance the trial and FSC dates shall file the Stipulation at least eight
 6    court days before the proposed advanced FSC date. (C.C.P. 595.2; Govt. Code 70617,subd.
'7 (c)(2).) In selecting a new trial date, parties should avoid setting on any Monday, or the Tuesday

 8    following a court holiday. Parties may submit a maximum of two stipulations to continue trial,
 9    for a total continuance of six months. Subsequent requests to continue trial will be granted upon

10    a showing of good cause by noticed motion. This rule is retroactive so that any previously

11    granted stipulation to continue trial will count toward the maximum number of allowed
12    continuances.

13    NO CASE MANAGEMENT CONFERENCES
14    7.     The PI Courts do not conduct Case Management Conferences. The parties need not file

15    a Case Management Statement.

16    LAW AND MOTION
17    8.     Any documents with declarations and/or exhibits must be tabbed. (C.R.C. Rule

18    3.11 10(0.) All depositions excerpts referenced in briefs must be marked on the transcripts

19    attached as exhibits. (C.R.C. Rule 3.1116(c).)
20    CHAMBERS COPIES REQUIRED

21    9.     In addition to filing original motion papers at the filing window on the first floor of the

22    Stanley Mosk Courthouse, via U.S. mail or via e-Delivery, the parties must deliver, directly to
23    the PI Court courtrooms at the Spring Street Courthouse, an extra copy(marked "Chambers

24    Copy")of reply briefs and all other motion papers filed less than seven (7) court days before a

25    hearing calendared in the PI Courts. The PI Courts also strongly encourage the parties filing and

26    opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
27    or more three-ring binders organizing the chambers copy behind tabs.
      i I
28


                                                      Page 4 of8
                                               • _ _ •_   .•-   • • _

                       Standing Order Re Personal Injury Procedures, Central District
      Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 41 of 73 Page ID #:41

                                                                                            2018-S3-007-0(




 1     IDC.

 2             If parties do not stipulate to extend the deadlines, the moving party may file the motion

 3     to avoid it being deemed untimely.       However, the IDC must take place before the motion is

 4     heard so it is suggested that the moving party reserve a date for the motion hearing that is at least

 5     60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
 6     Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
 7     the hearing on a Motion to Compel Further Discovery Responses on any available hearing date
 8     that complies with the notice requirements of the Code of Civil Procedure.

 9     14.     Parties are directed to reserve IDC dates in the P1 Courts using CRS available online at

•10    www.lacourtorg (link on homepage). Parties are to meet and confer regarding the available

11     dates in CRS prior to accessing the system. Mier reserving the IDC date, the reservation

12     requestor must file in the appropriate department and serve an Informal Discovery Conference

13     Form for Personal Injury Courts, from LACIV 239 (revised 12/14 or later), at least 15 court days

14     prior to the conference and attach the CRS reservation receipt as the last page. The opposing

15     party may file and serve a responsive IDC form, briefly setting forth that party's response, at

16     least 10 court days prior to the IDC.
17     1 5.   Time permitting, the PI Hub judges may be available to participate in IDCs to try to

18     resolve other types of discovery disputes.
19     EX PARTE APPLICATIONS

20     16.     Under the California Rules of Court, courts may only grant ex parte relief upon a

21     showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
22 "immediate danger," or where the moving party identifies "a statutory basis for granting relief
23     ex parte." (C.R.C. Rule 3.1202(c)) The PI Courts have no capacity to hear multiple ex parte
24     applications or to shorten time to add hearings to their fully booked motion calendars. The P1

25     Courts do not regard the Court's unavailability for timely motion hearings as an "immediate

26     danger" or threat of "irreparable harm" justifying ex parte relief. Instead of seeking ex parte
27     relief, the moving party should reserve the earliest available motion hearing date (even if it is

28     after the scheduled trial date) and should file a motion to continue trial. Parties should also check


                                                    Page 6 of8

                        Standing Order Re Personal Injury Procedures, Central District
       Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 42 of 73 Page ID #:42

                                                                                          2019-5J-007-00




  1     the Court Reservation System from time to time because earlier hearing dates may become

  2     available as cases settle or hearings are taken off calendar.

  3     REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
  4     17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("1/C")

  5     Court shall file (at the filing window on the first floor of the Stanley Mosk Courthouse, via U.S.
  6     m ail or via e-Delivery) and serve the Court's "Motion to Transfer Complicated Personal Injury
  7     Case to Independent Calendar Court"(form LACIV 238, available on the Court's website under

 8      the PI Courts link). The PI Courts will transfer a matter to an UC Court if the case is not a

  9 "Personal Injury" case as defined in this Order, or ifit is "complicated." In determining whether
1J.0    a personal injury case is "complicated" the PI Courts will consider, among other things, the

11      number of pretrial hearings or the complexity ofissues presented.

12      18.     Parties opposing a motion to transfer have five court days to file (at the filing window

13      on the first floor ofthe Stanley Mosk Courthouse, via U.S. mail or via e-Delivery) an Opposition

14 (using the same LAC1V 238 Motion to Transfer form).

15       19.   The PI Courts will not conduct a hearing on any Motion to Transfer to I/C Court.

16      Although the parties may stipulate to transfer a case to an Independent Calendar Department, the

17      PI Courts will make an independent determination whether to transfer the case or not.
18      FINAL STATUS CONFERENCE

19      20.    Parties shall comply with the requirements of the PI Courts' "First Amended Standing

20      Order Re Final Status Conference," which shall be served with the summons and complaint.
21      JURY FEES

22      21.    Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23      complaint.(C. C. P. § 631, subds.(b) and (c).)
24      JURY TRIALS

25      22.    The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
26      Master Calendar Court, Department.One, in the Stanley Mosk Courthouse. Department One
27      will assign cases out for trial to dedicated Civil Trial Courtrooms and designated Criminal
28      Courtrooms.


                                                   Page 7 of8

                         Standing Order Re Personal Injury Procedures, Central District
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 43 of 73 Page ID #:43

                                                                                      2018-SJ-007-00




 1    SANCTIONS

 2    23.   The Court has discretion to impose sanctions for any violation of this general order.

 3 (C.C.P. §§ 128.7, 187 and Gov. Code,§ 68608,subd.(b).)
 4

 5
 6    Dated: fJh.4        11111-0
                                                 Debre K. Weintraub
                                                 Supervising Judge of Civil Courts
 6                                               Los Angeles Superior Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               Page 8 of8

                     Standing Order Re Personal Injury Procedures, Central District
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 44 of 73 Page ID #:44
                                                               FILED                   2020-SJ-002-0
                                                       Superior Court of California
                                                         County of Los Angeles


1                                                           FEB 24 2020
                                                   Shwa R C
2                                                  ev                           ow*
3                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
4                               FOR THE COUNTY OF LOS ANGELES
5
   IN RE PERSONAL INJURY                            )CASE NO.:
 6
   COURT("PI COURT")PROCEDURES
7 SPRING STREET COURTHOUSE                          )FIRST AMENDED STANDING ORDER
  (EFFECTIVE FEBRUARY 24,2020)                      )RE: PERSONAL INJURY PROCEDURES
8                                                   )AT THE SPRING STREET COURTHOUSE
9

10

11                ALL HEARINGS ARE SET IN THE DEPARTMENT AS
                  REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
12
                  FINAL STATUS CONFERENCE:
13

14                           DATE:             8/12/2021              AT 10:00 A.M.

15                TRIAL:                                                                      •

16                                              8/26/2021
                              DATE:                                    AT 8:30 A.M.
17
                  OSC RE DISMISSAL
18               (CODE CIV.PROC.,§ 583.210):
19                                              2/23/2023
                              DATE:                                    AT 8:30 A.M.
20

21           TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

22           Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules of

23     Court ("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los Angeles
24     Superior Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE
25     SEPTEMBER 26,2019 STANDING ORDER AND,GENERALLY ORDERS AS FOLLOWS
26     IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY ("Pr')
27     ACTIONS FILED IN THE CENTRAL DISTRICT.
28     ///


                                                 Page 1 of7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
      Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 45 of 73 Page ID #:45
                                                                                         2020-SJ-002-0




 1      1.     To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
 2      Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as:"an
 3      unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
 4      Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
 5      Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
 6     (other than asbestos or toxic/environmental); Medical Malpractice-Physicians & Surgeons;
 7      Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 8      Injury/Property Damage/Wrongful Death;or Other Personal Injury/Property Damage/Wrongful
 9      Death. An action for intentional infliction of emotional distress, defamation, civil
10      rights/discrimination, or malpractice (other than medical malpractice), is not included in this
3.1     definition. An action for injury to real property is not included in this definition"(Local Rule
12      2.3(a)(1)(A)).
13             Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
14      plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:
15                    O A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
16                    O A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured
17                         Motorist
18                    O A7260 Product Liability (not asbestos or toxic/environmental)
19                     ID A7210 Medical Malpractice — Physicians & Surgeons
20                    O A7240 Medical Malpractice — Other Professional Health Care Malpractice
21                    ▪ A7250 Premises Liability (e.g., slip and fall)
22                     O   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,

23                         assault, vandalism etc.)
24                     O A7220 Other Personal Injury/Property Damage/Wrongful Death
25             The Court will not assign cases to the PI Courts if plaintiff(s) checks any boxes elsewhere

26      in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
27             The Court sets the above dates in this action in the PI Court as reflected in the Notice of
28      Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA


                                                   Page 2 of 7

                First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 46 of 73 Page ID #:46

                                                                                           2020-SJ-002-00




 1    90012(C.R.C. Rules 3.714(b)(3), 3.729).
 2    FILING OF DOCUMENTS
 3    2.      With the exception of self-represented litigants or parties or attorneys that have obtained
 4    an exemption from mandatory electronic filing, parties must electronically file documents.
 5    Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed
 6     in the Court's operative General Order Re Mandatory Electronic Filing for Civil,available online
 7    at www.lacourt.org (link on homepage).
 8    SERVICE OF SUMMONS AND COMPLAINT
 9    3.       Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
10    soon as possible but no later than three years from the date when the complaint is filed
11 (C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court will

12    dismiss the action and/or all unserved parties unless the plaintiff(s) shows cause why the action
13    or the unserved parties should not be dismissed (C.C.P. §§ 583.250; 581,subd.(b)(4)).
14    4.      The Court sets the above trial and final status conference("FSC")dates on the condition
15     that plaintiff(s) effectuate service on defendant(s) of the summons and complaint within six
16     months of filing the complaint.
17    5.      The PI Court will dismiss the case without prejudice pursuant to Code of Civil Procedure
18    § 581 when no party appears for trial.
19    STIPULATIONS TO CONTINUE TRIAL
20    6.      Provided that all parties agree (and there is no violation of the "five-year rule"(C.C.P.
-21   § 583.310)),the parties may advance or continue any trial date in the P1 Courts without showing
22     good cause or articulating any reason or justification for the change. To continue or advance a
23     trial date, the parties (or their counsel of record)should jointly execute and submit a Stipulation
24     to Continue Trial,FSC and Related Motion/Discovery Dates(form LACIV CTRL-242,available
25     on the court's website, Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
26     eight court days before the trial date. Parties seeking to continue the trial and FSC dates shall
27     file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
28     trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced


                                                   Page 3 of7

               First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 47 of 73 Page ID #:47
                                                                                        2020-SJ-002-0




 1    FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)). In selecting a new trial date,
 2    parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
 3     may submit a maximum of two stipulations to continue trial, for a total continuance of six
 4     months. Subsequent requests to continue trial will be granted upon a showing of good cause by
      noticed motion. This rule is retroactive so that any previously granted stipulation to continue
 6    trial will count toward the maximum number of allowed continuances.
 7    NO CASE MANAGEMENT CONFERENCES
 8    7.      The PI Courts do not conduct case management conferences. The parties need not file a
 9    Case Management Statement.
10    LAW AND MOTION
11    8.      Any and all electronically-filed documents must be text searchable and bookmarked.
12 (See operative General Order re Mandatory Electronic Filing in Civil).

13     COURTESY COPIES REQUIRED
14    9.      Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy
15    copies of certain documents must be submitted directly to the PI Court courtrooms at the
16    Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and
17    opposing lengthy motions,such as motions for summary judgment/adjudication, to submit one
18    or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
19     documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3.1110(f)). All
20     deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
21 (C.R.C. Rule 3.1116(c)).

22     RESERVATION HEARING DATE
23     10.    Parties must reserve hearing dates for motions in the PI Courts using the Court
24     Reservation System (CRS) available online at www.lacourt.org (link on homepage). After
25     reserving a motion hearing date, the reservation requestor must submit the papers for filing with
26     the reservation receipt number printed on the face page of the document under the caption and
27     attach the reservation receipt as the last page. Parties or counsel who are unable to utilize the
28     online CRS may reserve a motion hearing date by calling the PI courtroom, Monday through


                                                  Page 4 of7

               First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 48 of 73 Page ID #:48

                                                                                           2020-SJ-002-00




1     Friday, between 3:00 p.m. and 4:00 p.m.
2     WITHDRAWAL OF MOTIONS
3     1 1.    California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court

4     immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
5     PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
6     the amending of pleadings related to demurrers or motions to strike so that the PI Courts do not
'7    needlessly prepare tentative rulings for these matters.
8     DISCOVERY MOTIONS
9      12.    The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
10    resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side,or another
11    attorney with full authority to make binding agreements, must attend in person. The PI judges
12    have found that, in nearly every case, the parties amicably resolve disputes with the assistance
13    of the Court.
14     13.    Parties must participate in an IDC before a Motion to Compel Further Responses to
15    Discovery will be heard unless the moving party submits evidence, by way of declaration, that
16    the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
17    an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
18    noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
19     motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because
20    of that possibility, attorneys are encouraged to stipulate to extend the 45(or 60)day deadline for
21    filing a motion to compel further discovery responses in order to allow time to participate in an
22    IDC.
23            If parties do not stipulate to extend the deadlines, the moving party may file the motion
24     to avoid it being deemed untimely. However, the IDC must take place before the motion is
25     heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
26    60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
27     Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
28     the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                   Page 5 of 7

               First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
  Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 49 of 73 Page ID #:49

                                                                                        2020-SJ-002-00




 1   that complies with the notice requirements of the Code of Civil Procedure.
 2   14.     Parties must reserve IDC dates in the PI Courts using CRS, which is available online at
 3   www.lacourt.org(link on homepage). Parties must meet and confer regarding the available dates
 4   in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
 5   must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form
 6   LAM/ 239)at least 15 court days prior to the conference and attach the CRS reservation receipt
 7   as the last page. The opposing party may file and serve a responsive IDC form, briefly setting
 8   forth that party's response, at least ten court days prior to the IDC.
 9   15.     Time permitting, the PI Hub judges may be available to participate in IDCs to try to
10   resolve other types of discovery disputes.
11   EX PARTE APPLICATIONS
12   16.     Under the California Rules of Court, courts may only grant ex parte relief upon a
13   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
14 "immediate danger," or where the moving party identifies "a statutory basis for granting relief

15   ex parte" (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear multiple ex parte
16   applications or to shorten time to add hearings to their fully booked motion calendars. The PI
17   Courts do not regard the Court's unavailability for timely motion hearings as an "immediate
18   danger" or threat of "irreparable harm"justifying ex parte relief. Instead of seeking ex parte
19   relief, the moving party should reserve the earliest available motion hearing date (even if it is
20   after the scheduled trial date) and file a motion to continue trial. Parties should also check
21   CRS from time to time because earlier hearing dates may become available as cases settle or
22   hearings are taken off calendar.
23   REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
24    17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")
25   Court shall file and serve the Court's "Motion/Opposition/Stipulation to Transfer Complicated

26   Personal Injury Case to Independent Calendar Court"(form LACIV 238,available on the Court's
27    website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
28    is not a "Personal Injury" case as defined in this Order, or if it is "complicated." In determining


                                                  Page 6 of7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 50 of 73 Page ID #:50
                                                                                           2020-SJ-002-0




 1    whether a personal injury case is "complicated" the PI Courts will consider, among other things,
 2    the number of pretrial hearings or the complexity of issues presented.

 3     18.      Parties opposing a motion to transfer have five court days to file an Opposition (using
 4    the same LACIV 238 Motion to Transfer form).
 5     19.      The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
 6    the parties may stipulate to transfer a case to an Independent Calendar Department, the PI Courts
 7    will make an independent determination whether to transfer the case or not.
      FINAL STATUS CONFERENCE
 9    20.       Parties shall comply with the requirements of the PI Courts' operative Standing Order
10    Re Final Status Conference, which shall be served with the summons and complaint.
11    JURY FEES
12    21.       Parties must pay jury fees no later than 365 calendar days after the filing of the initial
13    complaint(C. C. P. § 631, subd.(c)(2)).
14    JURY TRIALS
15    22.       The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
16    Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
17     will assign cases for trial to dedicated Civil Trial Courtrooms and designated Criminal
18    Courtrooms.
19    SANCTIONS
20    23.       The Court has discretion to impose sanctions for any violation of this general order
21 (C.C.P. §§ 128.7, 187 and Gov. Code,§ 68608, subd.(b)).

22

23

24     Dated:      RI-3'

25
                                                       Supervising Judge of Civil Courts
26

27

28



                                                    Page 7 of7

                 First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 51 of 73 Page ID #:51




 1                                                                                               2020-SJ-004-OR
                                                                       FILED
                                                               Superior Court of California
                                                                 County of Los Angeles
3
                                                                    FEB 24 2020

5

6

7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
9

10
   IN RE PERSONAL INJURY CASES                         ) THIRD AMENDED STANDING ORDER
11 ASSIGNED TO THE PERSONAL INJURY                     ) RE: FINAL STATUS CONFERENCE,
   COURTS AT THE SPRING STREET                         ) PERSONAL INJURY("Pr') COURTS
12                                                     ) (Effective January 13,2020)
   COURTHOUSE
13

14          The dates for Trial and the Final Status-Conference ("FSC") having been set in this matter,

15   the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING

16   ORDER RE:FINAL STATUS CONFERENCE,PERSONAL INJURY("PI")COURTS AND,
17   GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
18   JURISDICTION PERSONAL INJURY ACTIONS:
19

20   1.     PURPOSE OF THE FSC
21          The purpose of the FSC is to verify that the parties/counsel are completely ready to proceed
22   with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
23   FSC that all parties/counsel have(1) prepared the Exhibit binders and Trial Document binders and(2
24   met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
25   authentication and admissibility of exhibits.
26   ///
27   ///
28   ///
                                                     Page 1 of 5

                THIRD'AMENDED ORDER RE FINAL- STATUSZONpEREKE,PERSONAL INJURY COURTS
                                        (Mai/6 Jiinuanj 13, N20)
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 52 of 73 Page ID #:52




 1   2.     TRIAL DOCUMENTS TO BE FILED
 2          At least five calendar days prior to the Final Status Conference,the parties/counsel shall serve
 3   and file the following Trial Readiness Documents:
4           A.          TRIAL BRIEFS(OPTIONAL)
 5          Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
                   (1) the claims and defenses subject to litigation;
 7                 (2)the major legal issues (with supporting points and authorities);
                   (3)the relief claimed and calculation of damages sought; and
                   (4)any other information that may assist the court at trial.
10          B.          MOTIONS IN LIMINE
11          Before filing motions in limine, the parties/counsel shall comply with the statutory notice
12   provisions of Code of Civil Procedure("C.C.P.")Section 1005 and the requirements of Los Angeles
13   County Court Rule("Local Rule") 3.57(a). The caption of each motion in limine shall concisely
14   identify the evidence that the moving party seeks to preclude. Parties filing more than one motion in
15   limine shall number them consecutively. Parties filing opposition and reply papers shall identify the
16   corresponding motion number in the caption of their papers.
17          C.          JOINT STATEMENT TO BE READ TO THE JURY
18          For jury trials, the parties/counsel shall work together to prepare and file a joint written
19   statement of the case for the court to read to the jury(Local Rule 3.25(g)(4)).
20          D.          JOINT WITNESS LIST
21          The parties/counsel shall work together to prepare and file a joint list of all witnesses that
22   each party intends to call, excluding impeachment and rebuttal witnesses(Local Rule 3.25(g)(5)).
23   The joint witness list shall identify each witness by name,specify which witnesses are experts,
24   estimate the length of the direct, cross examination and re-direct examination (if any)ofeach, and
25   include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
26   potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
27   testimony from a witness not identified on the witness list must first make a showing of good cause to
28   the trial court.
                                                    Page 2 of 5

                 THIRD'AMENDED ORDER RE FINAL STATUS CONFERED10E, PERSONAL INJURY COURTS
                                         (Effective January 13. 2020)
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 53 of 73 Page ID #:53




1           E.       LIST OF PROPOSED JURY INSTRUCTIONS
2                    (JOINT AND CONTESTED)
3           The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
4    in numerical order, specifying the instructions upon which all sides agree and the contested
5    instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
6    for the judge to indicate whether the instruction was given.
7           F.       JURY INSTRUCTIONS
8                    (JOINT AND CONTESTED)
9           The parties/counsel shall prepare a complete set of full-text proposed jury instructions, editing
10   all proposed California Civil Jury Instructions and insert party name(s) and eliminate blanks,
11   brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
12   ready for submission to the jury with the instruction number,title, and text only (i.e., there should be
13   no boxes or other indication on the printed instruction itself as to the requesting party).
14          G.       JOINT VERDICT FORM(S)
15          The parties/counsel shall prepare and jointly file a proposed general verdict form or special
16   verdict form (with interrogatories) acceptable to all sides(Local Rule 3.25(g)(8)). If the
17   parties/counsel cannot agree on a joint verdict form,each party must separately file a proposed
18   verdict form.
19          H.       JOINT EXHIBIT LIST
20          The parties/counsel shall prepare and file a joint exhibit list organized with columns
21   identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
22   each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
23   admissibility of each exhibit.
24          I.       PAGE AND LINE DESIGNATION FOR
25                   DEPOSITION AND FORMER TESTIMONY
26          If the parties/counsel intend to use deposition testimony or former trial testimony in lieu of
27   any witness's live testimony, the parties/counsel shall meet and confer and jointly prepare and file a
28   chart with columns for each of the following: I) the page and line designations of the deposition or
                                                     Page 3 of 5

                 THIRD AMENDED ORDER RE FINAL STATUS CONF,E5ENCE,PERSONAL INJURY COURTS
                                         (Effective January 13, 2020)
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 54 of 73 Page ID #:54




1    former testimony requested for use,2)objections, 3)counter-designations,4)any responses thereto,
2    and 5)the Court's ruling.
3    3.     EVIDENTIARY EXHIBITS
4           The patties/counsel shall jointly prepare(and be ready to temporarily lodge for inspection at
5    the FSC)three sets of tabbed, internally paginated by document, and properly-marked exhibits,
6    organized numerically in three-ring binders(a set for the Court, the Judicial Assistant and the
7    witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple,written
8    description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
9    have a joint signed exhibit list and electronic copies of their respective exhibits, then the
10   parties/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
11   binders will be required by the assigned trial judge when the trial commences. In the absence of
12   either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
13   by all parties/counsel at the FSC.
14   4.     TRIAL BINDERS REQUIRED IN THE PI COURTS
15          The parties/counsel shall jointly prepare(and be ready to temporarily lodge and include the
16   following for inspection at the FSC)the Trial Documents consisting of conformed copies (if
17   available), tabbed and organized into three-ring binders with a table of contents that includes the
18   following:
19           Tab A:         Trial Briefs(Optional)
20           Tab B:         Motions in Limine
21           Tab C:         Joint Statement to Be Read to the Jury
22           Tab D:         Joint Witness List
23           Tab E:         Joint List of Jury Instructions (identifying the agreed upon and contested
24                          instructions)
25           Tab F:         Joint and Contested Jury Instructions
26           Tab G:         Joint and/or Contested Verdict Form(s)
27           Tab H:         Joint Exhibit List
28

                                                     Page 4 of 5

                  THIRD AMENDEOORDERRE FINAL'STATLIS'OONFERENCE, PERSONAL INJURY COURTS
                                        (Effective Jaibuiry 13, 2020)
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 55 of 73 Page ID #:55




 1             Tab I:         Joint Chart of Page and Line Designation(s) for Deposition and
 2                           Former Testimony
 3             Tab J:         Copies of the Current Operative Pleadings(including the operative complaint,
 4                           answer,cross-complaint, if any, and answer to any cross-complaint).
 5             The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
 6    B with the opposition papers and reply papers for each motion placed directly behind the moving
 7    papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
 8    instructions first in order followed by the contested instructions (including special instructions)
 9    submitted by each side.
10'   5.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
11             The court has discretion to require any party/counsel who fails or refuses to comply with this
12    Amended Standing Order to Show Cause why the Court should not impose monetary,evidentiary
13    and/or issue sanctions (including the entry of a default or the striking of an answer).
14

15

16    Dated:     PA,. 9-4-)
                                                    SAMANTHA P. JESSNER
17
                                                    Supervising Judge of Civil Courts
18

19

20

21

22

23

24

25

26

27

28

                                                      Page 5 of 5

                  THIRD AMENDED ORDER RE FINAL STATUS.CONFERENCE,PERSONAL INJURY COURTS
                                          (Effective January 13, 2020)
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 56 of 73 Page ID #:56
                                                                                            2020-SJ-003-00

                                                                     FILED
                                                             Superior Court of California
                                                               County of Los Angeles
 1

 2
                                                                  FEB 24 2020
 3

4

                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6                              FOR THE COUNTY OF LOS ANGELES
 7
      IN RE PERSONAL INJURY CASES                   )FIFTH AMENDED STANDING ORDER
 8
      ASSIGNED TO PERSONAL INJURY                   )RE: MANDATORY SETTLEMENT
 9    COURTROOMS AT THE SPRING                      )CONFERENCE
      STREET COURTHOUSE                             )(Effective February 24,2020)
10

11

12    TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

13           Pursuant to California Code of Civil Procedure, the California Rules of Court and

14    the Los Angeles Court Rules, the Los Angeles Superior Court ("Court") HEREBY

15    AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED

16    STANDING ORDER,AND THE COURT HEREBY ISSUES THE FOLLOWING FIFTH

17     AMENDED STANDING ORDER:

18           The Court orders the parties to participate in a Mandatory Settlement Conference

19 ("MSC") supervised by a Personal Injury Court Judge and staffed by volunteer settlement

20     attorneys from the American Board of Trial Advocates, the Association of Southern California

21     Defense Counsel, and the Consumer Attorneys Association of Los Angeles.

22            I. Plaintiff's counsel shall, within two (2) court days of the Court's order of an MSC,

23               access the Consumer Attorneys Association of Los Angeles("CAALA") website, at

24               www.caala.org, and under "The LASC COURT CONNECTION" click on "LA

25               Superior Court PI MSC (Parties)," to register and schedule a mutually agreed upon

26               time for the MSC prior to the trial date.

27            2. A mandatory settlement conference statement shall be served on all parties not less

28               than five (5)court days before the scheduled MSC. Parties' counsel shall serve




                       FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 57 of 73 Page ID #:57
                                                                                         2020-SJ-003-0




1                  opposing counsel, CAALA at stuart@caala.org, and the Court by email. Email
2                  addresses for the PI courtrooms can be found on the Court's website at
3                  www.lacourt.org, under "Division" go to "Civil", then go to "General Jurisdiction
4                  PI Court" then click on "Pl Courtroom Email Addresses". CAALA will forward
5                  the mandatory settlement conference statements to the settlement attorneys.
6               3. Pursuant to California Rules of Court, Rule 3.1380(b) and Los Angeles Superior
7                  Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
8                  company representatives with full settlement authority, must attend in person unless
9                   the settlementjudge excuses personal appearance for good cause.
10              4. If the case settles prior to the scheduled MSC, Plaintiff's counsel shall notify the
11                 specific Courtroom,forthwith,ofsuch settlement by email and also CAALA by email
12                  to stuart@caala.org.
13              5. Parties and counsel are ordered to, appear in in the assigned Personal Injury
14                 Courtroom at the scheduled time and date of the MSC as selected by the parties'
15                  counsel.
16              6. The Court has the discretion to require any party and/or counsel who fails or refuses
17                  to comply with this order to show cause why the Court should not impose monetary
18                  sanctions.
19

20

21     Dated:      rdo.
                                                     SAMANTHA P. JESS R
22
                                                     Supervising Judge of Civil Courts
23

24

25

26

27

28




                          FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
    Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 58 of 73 Page ID #:58

                   Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR,process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
   •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
    1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
       settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
       strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
       acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                  • want to work out a solution but need help from a neutral person.
                  • have communication problems or strong emotions that interfere with resolution.
                Mediation may not be approPriate when the parties
                  • want a public trial and want a judge or jury to decide the outcome.
                  • lack equal bargaining power or have a history of physical/emotional abuse.



    LASC CIV 271 Rev.01/20
                                                                                                                         1
    For Mandatory Use
    Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 59 of 73 Page ID #:59
      It




   3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more     ,
      information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

   4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often held close to the trial
      date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
      make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
      a settlement. For information about the Court's MSC programs for civil cases, visit
      http://www.lacourt.oradivision/civil/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourtorg/division/civil/C10109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                          2
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 60 of 73 Page ID #:60




          E X H I B I T “B”
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 61 of 73 Page ID #:61

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        12/18/2020
                                                                                                        CT Log Number 538768262
    TO:         Sue Carlson
                Target Corporation
                1000 Nicollet Mall
                Minneapolis, MN 55403-2542

    RE:         Process Served in California

    FOR:        Target Corporation (Domestic State: MN)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  California Capital Insurance Company, PLTF. vs. General Electric, ET AL., DFTS. //
                                                      TO: TARGET CORPORATION
    DOCUMENT(S) SERVED:                               -
    COURT/AGENCY:                                     None Specified
                                                      Case # 20STCV08167
    NATURE OF ACTION:                                 Property Damage Litigation
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 12/18/2020 at 11:43
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         None Specified
    ATTORNEY(S) / SENDER(S):                          None Specified
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/18/2020, Expected Purge Date:
                                                      12/23/2020

                                                      Image SOP

                                                      Email Notification, Non Employee Litigation Target gl.legal@target.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / RG
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 62 of 73 Page ID #:62




          E X H I B I T “C”
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 63 of 73 Page ID #:63




         E X H I B I T “D”
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 64 of 73 Page ID #:64
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 65 of 73 Page ID #:65
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 66 of 73 Page ID #:66




          E X H I B I T “E”
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 67 of 73 Page ID #:67
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 68 of 73 Page ID #:68
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 69 of 73 Page ID #:69
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 70 of 73 Page ID #:70
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 71 of 73 Page ID #:71




          E X H I B I T “f”
Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 72 of 73 Page ID #:72
     Case 2:21-cv-00482-MWF-PD Document 1 Filed 01/19/21 Page 73 of 73 Page ID #:73




                                            PROOF OF SERVICE
 1
 2         I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
   not a party to the within action. My business address is: 515 South Flower Street, 18th Floor, Los
 3
   Angeles, California 90071-2231.
 4
           On January 19, 2021, I served the foregoing document(s) described as: NOTICE OF
 5 REMOVAL parties in this action by sending a true copy of the document to the following parties
 6 as follows:
 7      X       (BY ELECTRONIC MAIL) I caused the document(s) to be successfully transmitted via
                electronic mail the offices of the addressees.
 8              (BY FACSIMILE) I transmitted, pursuant to Rule 2.306, the above-described document by
       ____
                facsimile machine (which complied with Rule 3003(3)), to the attached listed fax number(s).
 9              The transmission originated from facsimile phone number (213) 419-5063 and was reported
10              as complete and without error.
                (BY US MAIL) I caused such sealed envelope(s) with postage thereon fully prepaid to be
11              placed in the United States mail at Los Angeles, California. I am readily familiar with this
                business' practice for collecting and processing correspondence for mailing. On the same
12              day that correspondence is placed for collection and mailing, it is deposited in the ordinary
                course of business with the United States Postal Service to:
13
14                                                Attorneys for Plaintiffs

15                                                  Sally Noma, Esq.
                                                 NOMA LAW OFFICE
16                                              505 14th Street, Suite 900
                                                Oakland, California 94612
17                                              Telephone: 415.493.0755
                                                Facsimile: 415.889.6990
18                                             Email: sally@nomalaw.com
19         I declare under penalty of perjury under the laws of the State of California that the foregoing is
20 true and correct.
21
              Executed on January 19, 2021, at Los Angeles, California.
22
23
24                                                 By:       _______________________________
                                                             Jodie Alamillo
25                                                           An Employee of Resnick & Louis, P.C.
26
27
28



                                                         1
                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
